UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	March 31, 2015 Item 1. Schedule of Investments: Putnam VT Diversified Income Fund The fund's portfolio 3/31/15 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (61.8%) (a) Principal amount Value Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, April 1, 2045 $3,000,000 $3,378,750 4 1/2s, TBA, May 1, 2045 20,000,000 21,762,500 4 1/2s, TBA, April 1, 2045 27,000,000 29,455,313 4s, TBA, April 1, 2045 16,000,000 17,108,750 3 1/2s, TBA, May 1, 2045 17,000,000 17,816,133 3 1/2s, TBA, April 1, 2045 21,000,000 22,061,485 3s, TBA, April 1, 2045 60,000,000 61,350,000 Total U.S. government and agency mortgage obligations (cost $171,783,945) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Notes 1.000%, May 31, 2018 (i) $113,000 $113,506 U.S. Treasury Notes 0.875%, September 15, 2016 (i) 84,000 84,566 Total U.S. treasury obligations (cost $198,072) MORTGAGE-BACKED SECURITIES (42.6%) (a) Principal amount Value Agency collateralized mortgage obligations (14.6%) Federal Home Loan Mortgage Corporation IFB Ser. 3182, Class SP, 27.902s, 2032 $153,690 $220,010 IFB Ser. 3408, Class EK, 25.091s, 2037 59,035 93,650 IFB Ser. 2979, Class AS, 23.634s, 2034 14,381 17,349 IFB Ser. 3072, Class SM, 23.157s, 2035 153,219 234,267 IFB Ser. 3072, Class SB, 23.01s, 2035 157,043 239,247 IFB Ser. 3249, Class PS, 21.699s, 2036 125,680 187,439 IFB Ser. 3065, Class DC, 19.337s, 2035 302,475 445,485 IFB Ser. 319, Class S2, IO, 5.826s, 2043 1,258,005 316,363 IFB Ser. 317, Class S3, IO, 5.806s, 2043 3,400,140 879,230 IFB Ser. 326, Class S2, IO, 5.776s, 2044 3,665,236 914,018 IFB Ser. 323, Class S1, IO, 5.776s, 2044 3,372,873 886,030 IFB Ser. 310, Class S4, IO, 5.776s, 2043 3,481,978 894,451 IFB Ser. 308, Class S1, IO, 5.776s, 2043 2,568,972 663,206 IFB Ser. 314, Class AS, IO, 5.716s, 2043 2,711,442 692,413 Ser. 4122, Class TI, IO, 4 1/2s, 2042 2,761,255 473,003 Ser. 4000, Class PI, IO, 4 1/2s, 2042 1,372,687 253,673 Ser. 4024, Class PI, IO, 4 1/2s, 2041 3,190,355 542,351 Ser. 4220, Class IE, IO, 4s, 2028 1,986,443 231,957 Ser. 311, IO, 3 1/2s, 2043 2,061,023 391,603 Ser. 4122, Class CI, IO, 3 1/2s, 2042 3,994,942 519,342 Ser. 4105, Class HI, IO, 3 1/2s, 2041 1,796,510 244,756 Ser. 304, IO, 3 1/2s, 2027 3,453,988 385,085 Ser. 304, Class C37, IO, 3 1/2s, 2027 2,565,061 280,900 Ser. 4210, Class PI, IO, 3s, 2041 2,869,754 279,689 Ser. 4437, Class DI, IO, 3s, 2032 3,082,006 337,572 Ser. 304, Class C45, IO, 3s, 2027 2,944,719 312,414 FRB Ser. T-57, Class 1AX, IO, 0.389s, 2043 1,492,879 14,870 Ser. 3300, PO, zero %, 2037 46,353 40,678 Ser. 3326, Class WF, zero %, 2035 1,223 979 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.858s, 2036 78,267 144,735 IFB Ser. 06-8, Class HP, 23.93s, 2036 234,824 368,371 IFB Ser. 07-53, Class SP, 23.563s, 2037 146,717 228,133 IFB Ser. 08-24, Class SP, 22.646s, 2038 183,328 269,492 IFB Ser. 05-122, Class SE, 22.492s, 2035 226,987 337,087 IFB Ser. 05-83, Class QP, 16.942s, 2034 180,020 240,182 IFB Ser. 12-128, Class ST, IO, 5.976s, 2042 1,747,764 416,597 IFB Ser. 13-124, Class SB, IO, 5.776s, 2043 1,644,974 434,163 IFB Ser. 13-103, Class SK, IO, 5.746s, 2043 1,701,971 460,062 IFB Ser. 13-128, Class CS, IO, 5.726s, 2043 2,918,315 729,608 Ser. 374, Class 6, IO, 5 1/2s, 2036 306,180 50,752 Ser. 12-132, Class PI, IO, 5s, 2042 6,785,297 1,234,246 Ser. 10-13, Class EI, IO, 5s, 2038 40,492 348 Ser. 378, Class 19, IO, 5s, 2035 947,725 194,282 Ser. 12-127, Class BI, IO, 4 1/2s, 2042 794,584 178,527 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 5,345,202 823,535 Ser. 409, Class 81, IO, 4 1/2s, 2040 3,957,513 717,177 Ser. 409, Class 82, IO, 4 1/2s, 2040 2,603,293 471,315 Ser. 366, Class 22, IO, 4 1/2s, 2035 338,551 22,564 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 1,834,449 224,793 Ser. 418, Class C24, IO, 4s, 2043 2,256,874 410,169 Ser. 13-41, Class IP, IO, 4s, 2043 2,401,465 389,590 Ser. 13-44, Class PI, IO, 4s, 2043 2,276,329 364,746 Ser. 12-96, Class PI, IO, 4s, 2041 1,067,609 160,152 Ser. 406, Class 2, IO, 4s, 2041 2,446,798 344,020 Ser. 406, Class 1, IO, 4s, 2041 1,715,661 289,089 Ser. 409, Class C16, IO, 4s, 2040 2,955,593 480,366 Ser. 418, Class C15, IO, 3 1/2s, 2043 4,847,200 901,655 Ser. 13-35, Class IP, IO, 3s, 2042 3,066,464 323,057 Ser. 13-53, Class JI, IO, 3s, 2041 3,223,575 378,609 Ser. 13-23, Class PI, IO, 3s, 2041 3,519,291 320,291 FRB Ser. 03-W10, Class 1, IO, 0.965s, 2043 468,945 11,028 FRB Ser. 00-T6, IO, 0.719s, 2030 1,350,465 28,697 Ser. 99-51, Class N, PO, zero %, 2029 14,908 13,417 Government National Mortgage Association IFB Ser. 13-116, Class SA, IO, 5.976s, 2043 1,962,490 367,182 IFB Ser. 13-129, Class SN, IO, 5.974s, 2043 1,917,015 328,634 IFB Ser. 13-182, Class LS, IO, 5.964s, 2043 1,689,456 378,817 IFB Ser. 13-99, Class VS, IO, 5.926s, 2043 1,138,135 239,577 IFB Ser. 12-77, Class MS, IO, 5.924s, 2042 1,849,632 490,948 IFB Ser. 11-70, Class SM, IO, 5.716s, 2041 3,294,191 553,721 IFB Ser. 11-70, Class SH, IO, 5.716s, 2041 3,468,993 596,667 Ser. 13-22, Class OI, IO, 5s, 2043 2,483,246 445,561 Ser. 13-3, Class IT, IO, 5s, 2043 2,215,922 417,510 Ser. 13-6, Class IC, IO, 5s, 2043 1,460,637 265,500 Ser. 12-146, IO, 5s, 2042 3,421,873 635,784 Ser. 13-130, Class IB, IO, 5s, 2040 1,691,344 165,919 Ser. 13-16, Class IB, IO, 5s, 2040 2,218,726 156,584 Ser. 11-41, Class BI, IO, 5s, 2040 1,698,003 145,531 Ser. 10-35, Class UI, IO, 5s, 2040 2,001,588 386,552 Ser. 10-20, Class UI, IO, 5s, 2040 1,740,233 285,520 Ser. 10-9, Class UI, IO, 5s, 2040 7,755,108 1,451,034 Ser. 09-121, Class UI, IO, 5s, 2039 3,696,546 679,980 Ser. 13-34, Class IH, IO, 4 1/2s, 2043 5,028,658 842,295 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 1,019,879 166,862 Ser. 13-24, Class IK, IO, 4 1/2s, 2043 2,965,995 483,339 Ser. 13-183, Class JI, IO, 4 1/2s, 2043 2,279,660 304,905 Ser. 14-108, Class IP, IO, 4 1/2s, 2042 584,713 98,705 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 340,655 43,362 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 3,500,871 551,807 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 3,573,826 618,307 Ser. 13-151, Class IB, IO, 4 1/2s, 2040 3,591,374 621,746 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 1,735,455 299,684 Ser. 09-121, Class BI, IO, 4 1/2s, 2039 1,255,169 278,171 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 828,073 81,168 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 3,859,770 345,874 Ser. 10-98, Class PI, IO, 4 1/2s, 2037 991,791 56,135 Ser. 15-40, IO, 4s, 2045 3,719,000 872,626 Ser. 14-174, IO, 4s, 2044 1,955,398 373,584 Ser. 13-165, Class IL, IO, 4s, 2043 1,757,307 277,162 Ser. 12-47, Class CI, IO, 4s, 2042 3,388,878 546,457 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 2,657,648 265,767 Ser. 13-76, IO, 3 1/2s, 2043 6,395,851 723,563 Ser. 13-28, IO, 3 1/2s, 2043 2,348,561 278,341 Ser. 13-54, Class JI, IO, 3 1/2s, 2043 2,880,015 355,307 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 4,659,370 555,909 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 3,185,008 399,273 Ser. 12-140, Class IC, IO, 3 1/2s, 2042 2,660,908 508,891 Ser. 06-36, Class OD, PO, zero %, 2036 3,982 3,552 Commercial mortgage-backed securities (16.0%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 697,000 720,925 Banc of America Commercial Mortgage Trust 144A FRB Ser. 07-5, Class XW, IO, 0.368s, 2051 30,447,354 240,839 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-6, Class G, 5.178s, 2047 829,000 828,673 Ser. 05-4, Class C, 5.147s, 2045 927,000 936,270 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A Ser. 01-1, Class K, 6 1/8s, 2036 18,013 17,500 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 06-PW11, Class AJ, 5.438s, 2039 155,000 158,681 Ser. 05-PWR7, Class B, 5.214s, 2041 923,000 927,615 Ser. 05-PWR9, Class C, 5.055s, 2042 499,000 501,201 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.438s, 2039 673,000 675,423 CD Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.124s, 2044 578,000 573,592 FRB Ser. 07-CD5, Class XS, IO, 0.171s, 2044 21,535,946 77,869 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class E, 5.569s, 2047 426,000 469,030 Citigroup Commercial Mortgage Trust Ser. 06-C5, Class AJ, 5.482s, 2049 779,000 774,488 COMM Mortgage Trust 144A FRB Ser. 14-CR18, Class D, 4.74s, 2047 990,000 940,415 FRB Ser. 13-LC6, Class D, 4.288s, 2046 224,000 216,215 Ser. 13-LC13, Class E, 3.719s, 2046 566,000 434,284 FRB Ser. 07-C9, Class AJFL, 0.865s, 2049 254,000 245,648 Credit Suisse Commercial Mortgage Trust FRB Ser. 06-C5, Class AX, IO, 0.716s, 2039 23,197,495 207,634 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (Cayman Islands) 525,909 262,954 CSAIL Commercial Mortgage Trust 144A FRB Ser. 15-C1, Class D, 3.945s, 2050 658,000 589,321 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.42s, 2044 240,000 258,406 FFCA Secured Franchise Loan Trust 144A FRB Ser. 00-1, Class X, IO, 0.982s, 2020 1,853,362 28,319 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 351,000 275,043 GCCFC Commercial Mortgage Trust FRB Ser. 05-GG3, Class D, 4.986s, 2042 1,053,000 1,051,611 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965s, 2041 376,505 389,682 GS Mortgage Securities Corp. II Ser. 05-GG4, Class AJ, 4.782s, 2039 1,926,979 1,928,906 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.415s, 2046 799,000 796,211 FRB Ser. 05-GG4, Class XC, IO, 0.913s, 2039 18,361,756 20,198 GS Mortgage Securities Trust 144A Ser. 11-GC3, Class E, 5s, 2044 528,000 507,574 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 14-C18, Class E, 4.31s, 2047 381,000 313,891 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.075s, 2051 556,500 585,972 Ser. 06-LDP8, Class B, 5.52s, 2045 370,000 373,171 FRB Ser. 06-LDP6, Class B, 5.499s, 2043 790,000 790,779 FRB Ser. 05-LDP3, Class D, 5.203s, 2042 1,173,000 1,177,927 FRB Ser. 05-LDP2, Class E, 4.981s, 2042 807,000 810,066 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class C, 6.175s, 2051 1,004,000 960,738 FRB Ser. 11-C3, Class E, 5.568s, 2046 528,000 576,993 FRB Ser. 11-C3, Class F, 5.568s, 2046 401,000 408,701 FRB Ser. 13-C13, Class D, 4.056s, 2046 418,000 404,578 Ser. 13-C13, Class E, 3.986s, 2046 628,000 521,883 Ser. 13-C10, Class E, 3 1/2s, 2047 833,000 671,648 FRB Ser. 13-LC11, Class E, 3 1/4s, 2046 558,000 437,305 FRB Ser. 07-CB20, Class X1, IO, 0.314s, 2051 42,075,373 299,619 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 456,740 485,286 Ser. 98-C4, Class J, 5.6s, 2035 379,000 399,883 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C3, Class C, 5.738s, 2039 388,000 389,455 Ser. 06-C3, Class AJ, 5.72s, 2039 731,000 733,785 Ser. 06-C6, Class E, 5.541s, 2039 900,000 881,838 FRB Ser. 06-C6, Class C, 5.482s, 2039 631,000 618,380 Merrill Lynch Mortgage Investors Trust FRB Ser. 96-C2, Class JS, IO, 2.371s, 2028 12,984 1 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.267s, 2051 575,000 627,659 FRB Ser. 07-C1, Class A3, 5.837s, 2050 14,650 14,671 Ser. 05-MCP1, Class D, 5.023s, 2043 454,000 453,373 Mezz Cap Commercial Mortgage Trust 144A FRB Ser. 07-C5, Class X, IO, 4.742s, 2049 914,718 102,906 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 479,000 485,926 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C11, Class D, 4.416s, 2046 352,000 345,946 Morgan Stanley Capital I Trust Ser. 06-HQ9, Class C, 5.842s, 2044 1,320,000 1,361,019 Ser. 07-HQ11, Class C, 5.558s, 2044 700,000 691,390 FRB Ser. 06-HQ8, Class D, 5.493s, 2044 513,000 509,819 Ser. 06-HQ10, Class AJ, 5.389s, 2041 280,000 282,369 Morgan Stanley Capital I Trust 144A FRB Ser. 08-T29, Class E, 6.27s, 2043 435,000 440,786 Morgan Stanley Capital I, Inc. 144A FRB Ser. 04-RR, Class F7, 6s, 2039 893,613 846,421 Morgan Stanley Re-REMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 1,067,927 1,072,764 STRIPS III, Ltd. 144A FRB Ser. 03-1A, Class N, 5s, 2018 (Cayman Islands) 158,000 31,600 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 487,056 121,764 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 4.959s, 2049 27,000 27,931 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 5.994s, 2045 2,115,000 2,135,050 FRB Ser. 06-C25, Class AJ, 5.715s, 2043 565,000 581,385 FRB Ser. 05-C20, Class B, 5.233s, 2042 1,423,000 1,436,672 FRB Ser. 07-C34, IO, 0.306s, 2046 11,894,631 89,210 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 03-C8, Class H, 5.909s, 2035 130,280 125,610 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 12-LC5, Class E, 4.778s, 2045 479,000 459,265 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C5, Class E, 5.635s, 2044 106,000 117,544 Ser. 12-C6, Class E, 5s, 2045 525,000 489,641 Ser. 11-C4, Class F, 5s, 2044 1,270,000 1,217,872 FRB Ser. 14-C19, Class E, 4.972s, 2047 696,000 605,955 Ser. 12-C7, Class F, 4 1/2s, 2045 2,626,000 2,389,397 Ser. 14-C19, Class D, 4.234s, 2047 880,000 826,212 Residential mortgage-backed securities (non-agency) (12.0%) Banc of America Funding Trust FRB Ser. 14-R7, Class 3A2, 2.615s, 2036 148,000 124,720 Banc of America Funding Trust 144A FRB Ser. 15-R2, Class 7A2, 0.448s, 2036 400,140 304,107 BCAP, LLC 144A FRB Ser. 13-RR1, Class 9A4, 6.322s, 2036 310,000 313,565 FRB Ser. 14-RR2, Class 3A2, 1.081s, 2046 510,000 342,363 BCAP, LLC Trust FRB Ser. 12-RR5, Class 4A8, 0.341s, 2035 375,000 341,635 BCAP, LLC Trust 144A FRB Ser. 12-RR2, Class 5A12, 6.208s, 2036 800,000 762,000 FRB Ser. 09-RR5, Class 7A2, 5 1/2s, 2035 825,000 709,500 FRB Ser. 12-RR12, Class 4A7, 2.711s, 2036 520,000 482,300 FRB Ser. 12-RR10, Class 9A2, 2.687s, 2035 1,270,000 1,206,500 FRB Ser. 15-RR2, Class 26A2, 2.614s, 2036 143,000 126,970 FRB Ser. 09-RR11, Class 2A2, 2.41s, 2035 1,060,000 964,600 Bear Stearns Asset Backed Securities I Trust FRB Ser. 04-FR3, Class M6, 5.046s, 2034 33,576 23,572 FRB Ser. 05-HE5, Class M3, 1.251s, 2035 800,000 656,000 FRB Ser. 06-EC1, Class M3, 0.621s, 2035 910,000 682,500 Citigroup Mortgage Loan Trust FRB Ser. 07-WFH2, Class M1, 0.574s, 2037 1,440,000 1,160,208 Citigroup Mortgage Loan Trust 144A FRB Ser. 12-4, Class 3A2, 2.65s, 2036 705,585 624,478 FRB Ser. 09-9, Class 7A2, 2.475s, 2036 700,000 670,880 Countrywide Alternative Loan Trust FRB Ser. 05-38, Class A1, 1.628s, 2035 422,148 384,154 FRB Ser. 05-76, Class 2A1, 1.128s, 2036 472,590 418,479 FRB Ser. 05-38, Class A3, 0.524s, 2035 1,187,642 1,030,280 FRB Ser. 05-59, Class 1A1, 0.504s, 2035 873,979 710,108 FRB Ser. 07-OA10, Class 2A1, 0.424s, 2047 411,189 342,706 Countrywide Asset-Backed Certificates Trust Ser. 05-3, Class MF1, 5.293s, 2035 321,844 296,097 Ser. 05-1, Class MF1, 5.29s, 2035 (F) 707,059 685,148 Ser. 04-15, Class MF2, 5.213s, 2035 444,683 411,332 Countrywide Home Loans Mortgage Pass-Through Trust FRB Ser. 06-OA5, Class 1A1, 0.374s, 2046 410,650 347,410 CSMC Trust 144A FRB Ser. 11-6R, Class 3A6, 2.797s, 2036 1,050,000 972,563 FRB Ser. 13-2R, Class 4A2, 2.438s, 2036 934,731 745,448 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes FRB Ser. 15-DN1, Class B, 11.674s, 2025 547,000 580,438 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 3.07s, 2043 (United Kingdom) GBP 328,968 498,678 FRB Ser. 03-2, Class 2C1, 2.852s, 2043 (United Kingdom) EUR 880,000 974,134 Green Tree Home Improvement Loan Trust Ser. 95-F, Class B2, 7.1s, 2021 $1,261 1,259 JPMorgan Resecuritization Trust 144A FRB Ser. 12-1, Class 2A2, 2.458s, 2047 377,162 291,622 MortgageIT Trust FRB Ser. 05-3, Class M2, 0.704s, 2035 371,707 323,757 FRB Ser. 05-3, Class M1, 0.644s, 2035 366,472 326,160 FRB Ser. 05-3, Class A2, 0.524s, 2035 523,531 469,869 Newcastle Mortgage Securities Trust FRB Ser. 06-1, Class M2, 0.544s, 2036 390,000 310,362 Nomura Resecuritization Trust 144A FRB Ser. 14-7R, Class 2A3, 0.371s, 2035 498,872 412,218 Opteum Mortgage Acceptance Corp. Trust FRB Ser. 05-4, Class 1A2, 0.564s, 2035 379,829 345,645 RBSSP Resecuritization Trust 144A FRB Ser. 09-12, Class 16A2, 2.568s, 2035 650,000 583,375 Residential Asset Mortgage Products Trust FRB Ser. 05-EFC2, Class M6, 0.884s, 2035 350,000 278,141 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 06-AR1, Class 2A1B, 1.198s, 2046 1,825,566 1,633,882 FRB Ser. 06-AR3, Class A1B, 1.128s, 2046 1,092,105 887,881 FRB Ser. 05-AR19, Class A1C3, 0.674s, 2045 2,094,074 1,848,020 FRB Ser. 05-AR8, Class 2AC2, 0.634s, 2045 1,288,829 1,158,013 FRB Ser. 05-AR11, Class A1B2, 0.624s, 2045 754,121 682,480 FRB Ser. 05-AR13, Class A1B2, 0.604s, 2045 944,361 847,564 FRB Ser. 05-AR17, Class A1B2, 0.584s, 2045 798,993 692,167 FRB Ser. 05-AR19, Class A1C4, 0.574s, 2045 707,825 619,630 FRB Ser. 05-AR11, Class A1B3, 0.574s, 2045 1,444,034 1,303,241 FRB Ser. 05-AR8, Class 2AC3, 0.564s, 2045 459,507 410,110 FRB Ser. 05-AR17, Class A1B3, 0.524s, 2045 1,239,384 1,079,758 FRB Ser. 05-AR6, Class 2A1C, 0.514s, 2045 585,129 523,691 Wells Fargo Mortgage Loan Trust 144A FRB Ser. 12-RR2, Class 1A2, 0.351s, 2047 1,000,000 740,000 Total mortgage-backed securities (cost $114,771,285) CORPORATE BONDS AND NOTES (34.6%) (a) Principal amount Value Basic materials (2.6%) Alcoa, Inc. sr. unsec. unsub. notes 5.4s, 2021 $35,000 $38,104 Alcoa, Inc. sr. unsec. unsub. notes 5 1/8s, 2024 31,000 33,180 ArcelorMittal SA sr. unsec. bonds 10.6s, 2019 (France) 196,000 239,733 ArcelorMittal SA sr. unsec. unsub. notes 7 3/4s, 2039 (France) 66,000 69,300 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 292,000 306,600 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 135,000 136,013 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 265,000 286,200 Cemex Finance, LLC 144A company guaranty sr. notes 6s, 2024 (Mexico) 500,000 498,750 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 205,000 217,813 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 195,000 195,731 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 15,000 15,225 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 10,000 9,875 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 51,000 47,048 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 284,000 303,880 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 158,000 182,688 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 172,000 157,380 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 13,000 11,473 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 100,000 104,000 HudBay Minerals, Inc. 144A company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 170,000 176,800 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 227,000 242,890 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 260,000 260,000 Huntsman International, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 112,000 112,280 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 70,000 73,675 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 256,000 273,280 Mercer International, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 149,000 157,940 Momentive Performance Materials, Inc. company guaranty sr. notes 3.88s, 2021 200,000 177,000 Momentive Performance Materials, Inc. escrow company guaranty sr. notes 8 7/8s, 2020 (F) 200,000 2 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 134,000 132,493 NOVA Chemicals Corp. 144A sr. unsec. notes 5s, 2025 (Canada) 40,000 41,800 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 215,000 222,525 Platform Specialty Products Corp. 144A sr. unsec. notes 6 1/2s, 2022 125,000 130,000 PQ Corp. 144A sr. notes 8 3/4s, 2018 170,000 175,950 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 128,000 125,120 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 225,000 227,250 SBA Communications Corp. 144A sr. unsec. notes 4 7/8s, 2022 179,000 175,341 Sealed Air Corp. 144A company guaranty sr. unsec. notes 8 3/8s, 2021 71,000 79,875 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2033 216,000 227,340 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 35,000 38,938 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 170,000 178,288 Sealed Air Corp. 144A sr. unsec. notes 5 1/8s, 2024 75,000 77,625 Sealed Air Corp. 144A sr. unsec. notes 4 7/8s, 2022 54,000 55,080 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 54,000 65,340 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 40,000 42,700 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 25,000 25,313 Steel Dynamics, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 50,000 50,688 Steel Dynamics, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2021 30,000 30,188 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 120,000 120,300 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 140,000 128,100 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 130,000 137,475 USG Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2025 25,000 25,500 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 70,000 67,025 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 198,000 211,365 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 275,000 285,313 Capital goods (2.1%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 470,000 491,150 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 508,000 577,850 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 120,000 120,000 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2022 113,000 113,706 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 87,000 87,653 Berry Plastics Corp. company guaranty notes 5 1/2s, 2022 105,000 107,888 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 33,000 36,341 Bombardier, Inc. 144A sr. unsec. notes 7 1/2s, 2025 (Canada) 105,000 103,622 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 247,000 270,556 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 200,000 201,750 Crown Cork & Seal Co., Inc. sr. unsec. bonds 7 3/8s, 2026 100,000 114,500 Gates Global, LLC/Gates Global Co. 144A sr. unsec. notes 6s, 2022 195,000 185,006 Huntington Ingalls Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2021 85,000 88,613 KLX, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 220,000 219,450 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 305,000 327,875 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 306,000 286,110 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 70,000 72,100 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 155,000 166,044 Oshkosh Corp. company guaranty sr. unsec. notes 5 3/8s, 2022 389,000 403,588 Oshkosh Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2025 85,000 87,550 Owens-Brockway Glass Container, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2025 150,000 154,313 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 264,000 279,180 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 43,000 44,451 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 265,000 283,550 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 55,000 57,200 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 270,000 276,750 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 50,000 53,750 TransDigm, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2024 85,000 85,425 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 240,000 237,000 Zebra Technologies Corp. 144A sr. unsec. unsub. notes 7 1/4s, 2022 213,000 229,508 Communication services (4.0%) Altice Financing SA 144A company guaranty sr. notes 6 5/8s, 2023 (Luxembourg) 200,000 205,750 Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) 400,000 407,000 Altice SA 144A company guaranty sr. unsec. notes 7 5/8s, 2025 (Luxembourg) 200,000 201,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 66,000 74,745 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 13,000 14,430 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 499,000 523,326 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 35,000 35,875 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. bonds 5 1/8s, 2023 85,000 86,063 CCOH Safari, LLC company guaranty sr. unsec. bonds 5 3/4s, 2024 180,000 185,400 CCOH Safari, LLC company guaranty sr. unsec. bonds 5 1/2s, 2022 200,000 204,500 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 175,000 192,719 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 50,000 52,500 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 (R) 257,000 269,850 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 (R) 90,000 93,150 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 200,000 222,500 CSC Holdings, LLC 144A sr. unsec. notes 5 1/4s, 2024 254,000 259,080 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 200,000 200,300 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 180,000 180,225 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 169,000 190,336 Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 20,000 20,050 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 60,000 62,475 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 105,000 101,325 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 189,000 194,434 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 8 1/8s, 2023 (Luxembourg) 154,000 141,680 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 304,000 280,440 Level 3 Communications, Inc. sr. unsec. unsub. notes 5 3/4s, 2022 60,000 61,614 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 184,000 199,410 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 26,000 27,755 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 65,000 68,169 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 130,000 133,250 NII International Telecom SCA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) (In default) (NON) 38,000 35,245 Numericable Group SA 144A sr. bonds 6 1/4s, 2024 (France) 200,000 203,498 Numericable Group SA 144A sr. notes 6s, 2022 (France) 600,000 607,714 Numericable-SFR 144A sr. bonds 5 5/8s, 2024 (France) EUR 100,000 113,439 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) $221,000 227,630 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 106,000 121,503 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 70,000 73,588 Sprint Capital Corp. company guaranty 6 7/8s, 2028 182,000 166,985 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 363,000 416,543 Sprint Corp. company guaranty sr. unsec. notes 7 7/8s, 2023 418,000 426,360 Sprint Corp. company guaranty sr. unsec. notes 7 1/4s, 2021 175,000 175,875 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 297,000 311,108 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 85,000 87,656 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2025 135,000 139,307 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 258,000 268,965 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 240,000 247,500 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 120,000 122,963 Telenet Finance V Luxembourg SCA 144A sr. notes 6 3/4s, 2024 (Luxembourg) EUR 365,000 439,124 Telenet Finance V Luxembourg SCA 144A sr. notes 6 1/4s, 2022 (Luxembourg) EUR 110,000 128,331 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH company guaranty sr. notes 5 5/8s, 2023 (Germany) EUR 104,000 121,331 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH company guaranty sr. notes Ser. REGS, 5 3/4s, 2023 (Germany) EUR 109,000 127,164 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $201,000 207,030 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 290,000 450,478 West Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 $239,000 233,025 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 399,000 428,925 Wind Acquisition Finance SA 144A sr. bonds 4s, 2020 (Luxembourg) EUR 125,000 135,777 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 $149,000 148,628 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 145,000 130,138 Consumer cyclicals (6.1%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 165,000 164,588 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 115,000 125,925 AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 115,000 119,313 American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10 1/4s, 2022 157,000 163,280 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 173,000 190,300 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 231,000 228,690 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 97,000 80,025 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 250,000 261,250 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 125,000 129,713 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 150,000 159,375 Building Materials Corp. of America 144A sr. unsec. notes 5 3/8s, 2024 323,000 327,845 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 120,000 123,900 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 45,000 46,013 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 67,000 68,005 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 65,000 64,675 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 50,000 53,625 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 162,000 170,910 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 395,000 415,738 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 133,000 130,340 Dana Holding Corp. sr. unsec. notes 5 1/2s, 2024 95,000 97,969 Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 383,000 407,895 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 250,000 261,250 Family Tree Escrow, LLC 144A sr. unsec. unsub. notes 5 3/4s, 2023 60,000 63,150 Family Tree Escrow, LLC 144A sr. unsec. unsub. notes 5 1/4s, 2020 45,000 47,138 FCA US, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 410,000 454,735 Gannett Co., Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 120,000 125,100 Gannett Co., Inc. company guaranty sr. unsec. bonds 5 1/8s, 2019 3,000 3,143 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2021 63,000 64,260 General Motors Co. sr. unsec. unsub. notes 5.2s, 2045 85,000 92,254 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 150,000 150,375 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 7/8s, 2020 180,000 184,500 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 70,000 71,925 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 260,000 273,650 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 335,000 278,054 Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr. unsec. notes 7s, 2020 $45,000 22,500 Grupo Televisa SAB sr. unsec. notes 6s, 2018 (Mexico) 70,000 79,386 Grupo Televisa SAB sr. unsec. unsub. notes Ser. EMTN, 7 1/4s, 2043 (Mexico) MXN 3,500,000 201,393 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 $157,000 164,458 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 105,000 106,050 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2021 268,000 256,610 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 305,000 301,950 Interactive Data Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2019 42,000 42,420 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 165,000 178,200 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 475,000 493,109 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 115,000 111,550 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 248,000 248,620 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 246,000 281,055 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 105,000 115,500 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 70,000 73,675 Lamar Media Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 84,000 87,570 Lender Processing Services, Inc./Black Knight Lending Solutions, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 240,000 255,000 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 243,000 247,253 Masonite International Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 65,000 66,625 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 310,000 298,375 Media General Financing Sub, Inc. 144A sr. unsec. notes 5 7/8s, 2022 118,000 120,360 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 210,000 225,225 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 168,000 170,503 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 181,000 192,991 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 691,867 748,946 Navistar International Corp. sr. notes 8 1/4s, 2021 43,000 41,871 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 125,000 127,500 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 (PIK) 244,000 258,640 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8s, 2021 100,000 106,000 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 253,000 260,590 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 380,000 401,280 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 149,000 159,430 Outfront Media Capital LLC/Outfront Media Capital Corp. company guaranty sr. unsec. notes 5 7/8s, 2025 125,000 132,188 Outfront Media Capital LLC/Outfront Media Capital Corp. company guaranty sr. unsec. notes 5 5/8s, 2024 203,000 212,643 Owens Corning company guaranty sr. unsec. unsub. notes 4.2s, 2024 165,000 170,100 Penn National Gaming, Inc. sr. unsec. notes 5 7/8s, 2021 200,000 198,500 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 200,000 210,000 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 140,000 144,200 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 140,000 147,350 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 183,000 185,059 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 35,000 35,700 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 54,000 57,240 Sabre GLBL, Inc. 144A sr. notes 8 1/2s, 2019 229,000 245,030 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 51,000 45,900 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 45,000 33,525 Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 145,000 148,263 Scientific Games International, Inc. 144A company guaranty sr. unsec. notes 10s, 2022 285,000 266,475 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 87,000 92,003 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 38,000 38,998 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 32,000 33,526 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 213,000 216,728 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. notes 6s, 2024 150,000 156,750 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 184,000 191,820 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 25,000 26,438 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 301,000 309,278 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 15,000 16,013 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 15,000 15,900 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 85,000 89,675 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 140,000 148,400 Standard Pacific Corp. company guaranty sr. unsec. notes 5 7/8s, 2024 80,000 82,200 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 57,000 54,293 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 70,000 68,425 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 300,000 296,250 Thomas Cook Finance PLC 144A company guaranty sr. unsec. bonds 6 3/4s, 2021 (United Kingdom) EUR 335,000 384,988 Tri Pointe Holdings, Inc. 144A sr. unsec. unsub. notes 5 7/8s, 2024 $150,000 146,625 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 340,000 371,875 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 107,000 114,356 Consumer staples (2.2%) Ashtead Capital, Inc. 144A company guaranty notes 5 5/8s, 2024 200,000 208,500 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 250,000 266,250 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 195,000 200,606 BC ULC/New Red Finance, Inc. 144A notes 6s, 2022 (Canada) 340,000 351,900 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 225,000 231,750 CEC Entertainment, Inc. company guaranty sr. unsec. notes 8s, 2022 104,000 102,700 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 375,000 388,125 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 60,000 61,650 Constellation Brands, Inc. company guaranty sr. unsec. notes 3 3/4s, 2021 285,000 291,413 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 115,000 131,100 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2024 20,000 21,150 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 3 7/8s, 2019 15,000 15,450 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 233,000 233,000 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 50,000 50,313 Dean Foods Co. 144A sr. unsec. notes 6 1/2s, 2023 135,000 135,506 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 394,000 346,720 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 200,000 194,260 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 83,000 88,188 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 460,000 485,875 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 60,000 62,250 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 460,000 493,350 Pilgrim's Pride Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 125,000 127,813 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 145,000 146,813 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 290,000 299,425 Rite Aid Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2023 175,000 179,375 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 55,000 60,363 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 143,000 147,648 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 1/2s, 2025 125,000 127,344 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 328,000 347,270 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 165,000 166,238 WhiteWave Foods Co. (The) company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 85,000 91,375 Energy (5.3%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 165,000 41,663 Antero Resources Corp. company guaranty sr. unsec. notes 5 1/8s, 2022 135,000 129,600 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 95,000 94,050 Antero Resources Finance Corp. company guaranty sr. unsec. notes 5 3/8s, 2021 150,000 145,500 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 (Canada) 110,000 100,650 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 (Canada) 18,000 16,515 California Resources Corp. 144A company guaranty sr. unsec. notes 6s, 2024 240,000 210,600 California Resources Corp. 144A company guaranty sr. unsec. notes 5s, 2020 100,000 90,250 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 195,000 144,300 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 55,000 62,878 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 $60,000 58,500 Chesapeake Energy Corp. company guaranty sr. unsec. notes 4 7/8s, 2022 95,000 89,063 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 300,000 314,625 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 207,000 208,553 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 116,000 116,870 Connacher Oil and Gas, Ltd. 144A notes 8 3/4s, 2018 (Canada) (In default) (NON) CAD 295,000 13,975 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) (In default) (NON) $59,000 3,540 CONSOL Energy, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 90,000 81,450 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 43,000 40,635 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 170,000 152,150 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 135,000 79,650 Exterran Partners LP/EXLP Finance Corp. company guaranty sr. unsec. notes 6s, 2022 160,000 145,600 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 82,000 86,920 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 21,000 22,286 FTS International, Inc. 144A company guaranty sr. notes 6 1/4s, 2022 110,000 80,850 Gazprom OAO Via Gaz Capital SA sr. unsec. notes Ser. REGS, EMTN, 7.288s, 2037 (Russia) 335,000 330,106 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. notes 7.288s, 2037 (Russia) 240,000 235,800 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9 1/4s, 2019 (Russia) 690,000 743,006 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 471,000 482,775 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 150,000 105,750 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 382,000 265,490 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 180,000 193,950 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2022 45,000 46,350 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 5s, 2024 70,000 65,800 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 158,000 101,910 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 361,000 259,920 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 94,000 74,319 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 120,000 100,875 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 315,000 248,850 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. unsub. notes 10 3/8s, 2017 (Canada) (F) 104,000 6 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 430,000 421,400 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) (NON) 300,000 174,000 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 100,000 104,500 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/8s, 2026 95,000 95,962 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 110,000 106,150 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 155,000 151,125 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 250,000 143,750 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 113,000 64,128 Paragon Offshore PLC 144A company guaranty sr. unsec. notes 6 3/4s, 2022 85,000 28,050 Paragon Offshore PLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2024 284,000 94,430 Pertamina Persero PT 144A sr. unsec. notes 4 7/8s, 2022 (Indonesia) 200,000 208,320 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.3s, 2023 (Indonesia) 285,000 285,713 Petrobras Global Finance BV company guaranty sr. unsec. notes 6 7/8s, 2040 (Brazil) 52,000 46,789 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 3,220,000 1,342,740 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 1,065,000 327,434 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 711,000 424,112 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 592,000 555,592 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 1,180,000 778,918 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6s, 2026 (Venezuela) 760,000 236,740 Petroleos Mexicanos company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) 380,000 435,100 Petroleos Mexicanos 144A company guaranty sr. unsec. notes 4 1/2s, 2026 (Mexico) 85,000 86,058 Petroleos Mexicanos 144A company guaranty sr. unsec. unsub. notes 5 5/8s, 2046 (Mexico) 475,000 485,672 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. notes 5 5/8s, 2022 60,000 59,100 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 130,000 120,900 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 119,000 111,860 Sabine Pass Liquefaction, LLC company guaranty sr. notes 5 5/8s, 2023 100,000 99,750 Sabine Pass Liquefaction, LLC sr. notes 6 1/4s, 2022 100,000 103,250 Sabine Pass Liquefaction, LLC sr. notes 5 3/4s, 2024 100,000 100,500 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 95,000 98,325 Samson Investment Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 535,000 144,450 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 170,000 174,250 Seventy Seven Energy, Inc. sr. unsec. notes 6 1/2s, 2022 20,000 9,200 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 194,000 158,595 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 87,000 88,088 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 130,000 132,600 Tervita Corp. 144A company guaranty sr. notes 9s, 2018 (Canada) CAD 50,000 34,444 Tervita Corp. 144A sr. notes 8s, 2018 (Canada) $60,000 53,250 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 45,000 25,659 Triangle USA Petroleum Corp. 144A sr. unsec. notes 6 3/4s, 2022 30,000 24,225 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 220,000 208,450 Whiting Canadian Holding Co. ULC company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 70,000 73,325 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 210,000 208,950 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 165,000 174,818 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 305,000 308,431 Financials (5.7%) Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2031 293,000 366,250 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 72,000 102,100 Baggot Securities, Ltd. 144A jr. sub. notes 10.24s, perpetual maturity (Ireland) EUR 630,000 711,806 Banco do Brasil SA/Cayman 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) $1,295,000 1,256,186 Bank of America Corp. jr. unsec. sub. FRN notes Ser. Z, 6 1/2s, perpetual maturity 80,000 84,600 Bank of America Corp. jr. unsec. sub. FRN notes Ser. AA, 6.1s, perpetual maturity 175,000 176,750 BBVA International Preferred SAU company guaranty jr. unsec. sub. FRB bonds 5.919s, perpetual maturity (Spain) 39,000 40,268 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 75,000 80,625 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 99,000 103,455 CIT Group, Inc. sr. unsec. notes 5s, 2023 125,000 128,125 CIT Group, Inc. sr. unsec. notes 5s, 2022 325,000 333,531 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 175,000 184,188 CIT Group, Inc. sr. unsec. unsub. notes 3 7/8s, 2019 70,000 69,300 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 118,000 62,835 Credit Acceptance Corp. company guaranty sr. unsec. bonds 6 1/8s, 2021 134,000 128,305 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 160,000 125,200 Dresdner Funding Trust I jr. unsec. sub. notes 8.151s, 2031 250,000 310,313 E*Trade Financial Corp. sr. unsec. unsub. notes 5 3/8s, 2022 115,000 121,325 E*Trade Financial Corp. sr. unsec. unsub. notes 4 5/8s, 2023 150,000 152,250 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB bonds 6.15s, 2066 110,000 64,900 HSBC Capital Funding LP/Jersey bank guaranty jr. unsec. sub. FRB bonds 5.13s, perpetual maturity (Jersey) EUR 208,000 230,921 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. notes 8 1/8s, 2019 (PIK) $53,000 52,603 HUB International, Ltd. 144A sr. unsec. notes 7 7/8s, 2021 220,000 225,500 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6s, 2020 365,000 379,162 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 195,000 200,850 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 145,000 154,425 iStar Financial, Inc. sr. unsec. notes 5s, 2019 (R) 10,000 10,000 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN notes 6.657s, perpetual maturity (United Kingdom) 125,000 142,500 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 102,000 109,778 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 265,000 285,538 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 100,000 102,500 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 270,000 261,900 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 35,000 37,363 Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2019 101,000 87,365 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 109,000 112,134 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 100,000 103,250 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 102,000 105,825 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 60,000 57,600 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 245,000 233,975 Royal Bank of Scotland Group PLC jr. sub. unsec. FRN notes Ser. U, 7.64s, perpetual maturity (United Kingdom) 300,000 328,875 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB bonds 7.092s, perpetual maturity (United Kingdom) EUR 400,000 466,659 Royal Bank of Scotland Group PLC unsec. sub. notes 5 1/8s, 2024 (United Kingdom) $105,000 110,157 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. notes 7 3/4s, 2018 (Russia) 900,000 891,450 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 250,000 233,125 Societe Generale SA 144A jr. unsec. sub. FRB bonds 7 7/8s, perpetual maturity (France) 200,000 206,000 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes Ser. MTN, 6.9s, 2017 175,000 186,375 Springleaf Finance Corp. sr. unsec. notes 5 1/4s, 2019 155,000 153,256 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 230,000 231,150 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 215,000 217,106 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 25,000 17,750 UBS AG/Jersey Branch jr. unsec. sub. FRN notes Ser. EMTN, 7.152s, perpetual maturity (Jersey) EUR 200,000 242,469 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) $250,000 125,000 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 299,000 306,475 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 255,000 213,563 VTB Bank OJSC 144A jr. unsec. sub. FRN notes 9 1/2s, perpetual maturity (Russia) 1,000,000 807,500 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. 6, 6 1/4s, 2035 (Russia) 400,000 400,440 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,648,000 1,602,680 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 1,498,000 1,499,648 Walter Investment Management Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2021 140,000 125,300 Health care (3.0%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 6 1/8s, 2021 225,000 233,438 Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 85,000 85,106 Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 105,000 106,838 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 193,000 201,203 Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 156,000 170,045 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) (PIK) $50,000 50,813 Catamaran Corp. company guaranty sr. unsec. bonds 4 3/4s, 2021 181,000 201,136 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 135,000 140,063 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2021 30,000 30,900 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 42,000 43,313 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6 7/8s, 2022 40,000 42,750 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) (PIK) 200,000 202,500 ConvaTec Healthcare D SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 100,000 111,697 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 $245,000 217,438 DaVita HealthCare Partners, Inc. company guaranty sr. unsec. notes 5 1/8s, 2024 105,000 107,100 Endo Finance, LLC/Endo, Ltd./Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6s, 2025 200,000 205,500 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 277,000 283,925 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2023 158,000 158,000 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 225,000 229,500 Halyard Health, Inc. 144A sr. unsec. notes 6 1/4s, 2022 156,000 163,410 HCA, Inc. company guaranty sr. notes 3 3/4s, 2019 100,000 101,250 HCA, Inc. company guaranty sr. unsec. bonds 5 3/8s, 2025 50,000 52,438 HCA, Inc. sr. notes 6 1/2s, 2020 497,000 559,125 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 74,000 86,210 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 202,000 210,080 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 140,000 143,150 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 190,000 204,250 JLL/Delta Dutch Newco BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 212,000 220,480 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 242,000 261,965 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 152,000 160,550 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.95s, 2024 (R) 135,000 142,236 Omnicare, Inc. sr. unsec. notes 5s, 2024 30,000 31,238 Omnicare, Inc. sr. unsec. notes 4 3/4s, 2022 130,000 134,225 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 271,000 285,905 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2024 378,000 395,010 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2022 279,000 291,555 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 215,000 224,138 Teleflex, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2024 50,000 51,000 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 60,000 58,800 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 158,000 154,445 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 342,000 370,643 Tenet Healthcare Corp. company guaranty sr. notes 6s, 2020 164,000 173,840 Tenet Healthcare Corp. company guaranty sr. notes 4 3/4s, 2020 35,000 35,470 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 7s, 2020 40,000 41,750 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 160,000 166,200 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 80,000 80,900 VRX Escrow Corp. 144A sr. unsec. notes 6 1/8s, 2025 (Canada) 150,000 155,250 VRX Escrow Corp. 144A sr. unsec. notes 5 7/8s, 2023 (Canada) 150,000 153,750 VRX Escrow Corp. 144A sr. unsec. notes 5 3/8s, 2020 (Canada) 175,000 176,531 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 195,000 204,750 Technology (1.1%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 85,000 88,825 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 148,000 125,800 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 463,000 459,528 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 79,000 93,615 First Data Corp. company guaranty sr. unsec. notes 11 1/4s, 2021 78,000 88,725 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 160,000 185,000 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 139,000 148,730 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 115,000 125,206 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 70,000 75,061 Infor US, Inc. 144A sr. unsec. notes 6 1/2s, 2022 215,000 220,375 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 (R) 210,000 221,025 Micron Technology, Inc. sr. unsec. bonds 5 7/8s, 2022 181,000 191,047 Micron Technology, Inc. 144A sr. unsec. notes 5 1/4s, 2023 150,000 152,625 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 430,000 439,138 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 145,000 149,350 Techem Energy Metering Service GmbH 144A sr. sub. bonds 7 7/8s, 2020 (Germany) EUR 230,000 272,840 Transportation (0.2%) Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 $221,000 232,050 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 283,500 239,558 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 268,000 268,000 Utilities and power (2.3%) AES Corp./Virginia (The) sr. unsec. notes 5 1/2s, 2025 260,000 257,400 AES Corp./Virginia (The) sr. unsec. unsub. notes 8s, 2017 585,000 676,406 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 180,000 199,800 AES Corp./Virginia (The) sr. unsec. unsub. notes 4 7/8s, 2023 85,000 83,194 Calpine Corp. sr. unsec. notes 5 3/4s, 2025 335,000 337,513 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 50,000 53,500 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 40,000 43,350 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 290,000 330,537 Dynegy Finance I, Inc./Dynegy Finance II, Inc. 144A company guaranty sr. notes 7 5/8s, 2024 10,000 10,475 Dynegy Finance I, Inc./Dynegy Finance II, Inc. 144A company guaranty sr. notes 7 3/8s, 2022 20,000 21,025 Dynegy Finance I, Inc./Dynegy Finance II, Inc. 144A company guaranty sr. notes 6 3/4s, 2019 468,000 484,380 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 345,000 430,954 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 (In default) (NON) 134,882 148,033 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 201,000 225,120 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 70,000 71,750 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 70,000 71,400 EP Energy, LLC/Everest Acquisition Finance, Inc. sr. unsec. notes 9 3/8s, 2020 345,000 361,388 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 80,000 83,736 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 261,000 264,263 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 66,300 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 845,000 994,470 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 400,000 430,000 NRG Yield Operating, LLC 144A company guaranty sr. unsec. notes 5 3/8s, 2024 85,000 88,400 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 175,000 189,875 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 155,000 160,038 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5s, 2022 85,000 88,400 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 120,000 120,600 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 199,000 204,473 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11 1/2s, 2020 (In default) (NON) 119,000 74,375 Total corporate bonds and notes (cost $100,977,394) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (11.0%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) (In default) (NON) $672,978 $656,154 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 2,270,000 2,206,440 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 4,315,000 4,189,865 Argentina (Republic of) sr. unsec. unsub. notes Ser. 1, 8 3/4s, 2017 (Argentina) (In default) (NON) 150,000 148,500 Argentina (Republic of) sr. unsec. unsub. notes Ser. LOC, 8.28s, 2033 (Argentina) 1,097,796 1,020,401 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) (In default) (NON) 1,643,189 1,647,297 Brazil (Federal Republic of) unsec. notes 10s, 2017 (Brazil) (units) BRL 1,350 412,482 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) $425,000 445,188 Chile (Republic of) notes 5 1/2s, 2020 (Chile) CLP 235,500,000 401,372 Costa Rica (Republic of) 144A unsec. notes 7s, 2044 (Costa Rica) $200,000 203,500 Croatia (Republic of) 144A sr. unsec. bonds 6s, 2024 (Croatia) 400,000 441,000 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 360,000 396,684 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 275,000 103,686 Gabon (Republic of) 144A unsec. bonds 6 3/8s, 2024 (Gabon) 400,000 376,000 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 (Ghana) 274,000 281,535 Ghana (Republic of) 144A unsec. notes 7 7/8s, 2023 (Ghana) 947,185 896,274 Hellenic (Republic of) sr. unsec. bonds 4 3/4s, 2019 (Greece) EUR 2,280,000 1,630,246 Hellenic (Republic of) sr. unsec. notes 3 3/8s, 2017 (Greece) EUR 2,186,000 1,639,613 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/20), 2038 (Greece) (STP) EUR 562,543 292,058 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/20), 2037 (Greece) (STP) EUR 50,102 26,074 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/20), 2036 (Greece) (STP) EUR 452,051 235,043 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/20), 2035 (Greece) (STP) EUR 396,222 206,190 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/20), 2034 (Greece) (STP) EUR 204,967 106,953 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/20), 2033 (Greece) (STP) EUR 171,524 89,931 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/20), 2032 (Greece) (STP) EUR 246,577 130,180 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/20), 2031 (Greece) (STP) EUR 84,480 44,808 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/20), 2030 (Greece) (STP) EUR 1,075,053 571,757 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/20), 2029 (Greece) (STP) EUR 127,387 68,304 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/20), 2028 (Greece) (STP) EUR 1,070,533 576,190 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/20), 2027 (Greece) (STP) EUR 408,920 223,363 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/20), 2026 (Greece) (STP) EUR 1,119,402 627,564 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/20), 2025 (Greece) (STP) EUR 2,672,753 1,555,573 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/20), 2024 (Greece) (STP) EUR 393,427 236,031 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/20), 2023 (Greece) (STP) EUR 1,173,192 711,472 Indonesia (Republic of) 144A sr. unsec. notes 4 1/8s, 2025 (Indonesia) $200,000 205,250 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 (Indonesia) 575,000 699,459 Iraq (Republic of) 144A bonds 5.8s, 2028 (Iraq) 695,000 578,588 Kenya (Republic of) 144A sr. unsec. notes 6 7/8s, 2024 (Kenya) 200,000 208,500 Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) 235,000 224,855 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 1,213,484 1,395,507 Russia (Federation of) 144A unsec. notes 3 1/4s, 2017 (Russia) 200,000 200,500 Serbia (Republic of) 144A sr. unsec. bonds 4 7/8s, 2020 (Serbia) 150,000 153,188 Serbia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2024 (Serbia) 82,390 84,656 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 (Turkey) 1,230,000 1,366,838 Turkey (Republic of) unsec. bonds 6s, 2041 (Turkey) 975,000 1,109,550 Ukraine (Government of) 144A sr. unsec. notes 9 1/4s, 2017 (Ukraine) 1,805,000 722,000 United Mexican States sr. unsec. notes 5 3/4s, 2110 (Mexico) 220,000 239,800 Venezuela (Bolivarian Republic of) sr. unsec. bonds 7s, 2038 (Venezuela) 265,000 90,763 Venezuela (Bolivarian Republic of) 144A sr. unsec. unsub. bonds 13 5/8s, 2018 (Venezuela) 1,215,000 710,775 Total foreign government and agency bonds and notes (cost $36,170,761) SENIOR LOANS (2.5%) (a) (c) Principal amount Value Basic materials (0.1%) Atkore International, Inc. bank term loan FRN 4 1/2s, 2021 $104,213 $102,910 WR Grace & Co. bank term loan FRN 2 3/4s, 2021 113,068 112,967 WR Grace & Co. bank term loan FRN Ser. DD, 2 3/4s, 2021 40,688 40,651 Capital goods (0.1%) Gates Global, LLC/Gates Global Co. bank term loan FRN 4 1/4s, 2021 310,440 309,082 Communication services (0.2%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 148,000 148,586 Asurion, LLC bank term loan FRN Ser. B1, 5s, 2019 162,970 163,406 Level 3 Financing, Inc. bank term loan FRN Ser. B1, 4s, 2020 80,000 80,117 Level 3 Financing, Inc. bank term loan FRN Ser. B5, 4 1/2s, 2022 125,000 125,558 Consumer cyclicals (1.1%) Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 9.005s, 2017 994,505 908,107 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 11 3/4s, 2017 69,650 63,294 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 263,013 232,503 CCM Merger, Inc. bank term loan FRN Ser. B, 4 1/2s, 2021 161,493 161,897 Dollar Tree Stores, Inc. bank term loan FRN Ser. B, 4 1/4s, 2022 55,000 55,559 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 226,525 190,508 iHeartCommunications, Inc. bank term loan FRN Ser. D, 6.922s, 2019 319,000 302,970 JC Penney Corp., Inc. bank term loan FRN 5s, 2019 134,412 132,172 Navistar, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 65,367 65,639 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 285,149 283,918 PetSmart, Inc. bank term loan FRN Ser. B, 5s, 2022 215,000 216,515 ROC Finance, LLC bank term loan FRN 5s, 2019 133,308 128,642 Univision Communications, Inc. bank term loan FRN 4s, 2020 297,535 296,884 Visteon Corp. bank term loan FRN Class B, 3 1/2s, 2021 99,250 99,033 Consumer staples (0.2%) BC ULC bank term loan FRN Ser. B, 4 1/2s, 2021 (Canada) 143,720 145,054 CEC Entertainment, Inc. bank term loan FRN Ser. B, 4s, 2021 147,510 145,519 H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/4s, 2020 117,923 117,908 Libbey Glass, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 89,325 88,767 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2019 169,790 169,631 Health care (0.2%) Grifols Worldwide Operations USA, Inc. bank term loan FRN 3.172s, 2021 232,650 232,330 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 79,400 78,594 Par Pharmaceutical Cos., Inc. bank term loan FRN Class B2, 4s, 2019 89,409 89,223 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Netherlands) 124,063 123,339 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 3 1/2s, 2020 119,410 119,354 Technology (0.4%) Avaya, Inc. bank term loan FRN Ser. B3, 4.676s, 2017 103,771 102,097 Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s, 2018 211,863 211,186 Dell International, LLC bank term loan FRN Ser. B, 4 1/2s, 2020 183,145 184,112 First Data Corp. bank term loan FRN 4.174s, 2021 12,896 12,947 First Data Corp. bank term loan FRN Ser. B, 3.674s, 2018 121,183 121,057 Freescale Semiconductor, Inc. bank term loan FRN Ser. B5, 5s, 2021 320,125 321,611 Transportation (0.1%) Air Medical Group Holdings, Inc. bank term loan FRN 7 5/8s, 2018 (PIK) 250,000 251,250 Utilities and power (0.1%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.662s, 2017 499,637 298,622 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.662s, 2017 5,128 3,065 Total senior loans (cost $7,300,936) PURCHASED SWAP OPTIONS OUTSTANDING (1.2%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.175/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.175 $18,945,200 $259,549 (2.0875)/3 month USD-LIBOR-BBA/Jul-25 Jul-15/2.0875 9,472,600 166,339 (2.685)/3 month USD-LIBOR-BBA/Sep-25 Sep-15/2.685 18,736,500 108,484 1.816/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.816 18,736,500 23,233 Barclays Bank PLC (2.1625)/3 month USD-LIBOR-BBA/May-25 May-15/2.1625 18,736,500 156,825 (2.31)/3 month USD-LIBOR-BBA/Apr-45 Apr-15/2.31 3,747,300 124,148 2.31/3 month USD-LIBOR-BBA/Apr-45 Apr-15/2.31 3,747,300 44,031 Citibank, N.A. 2.20/3 month USD-LIBOR-BBA/May-25 May-15/2.20 20,631,600 370,131 2.172/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.172 9,472,600 129,301 2.043/3 month USD-LIBOR-BBA/May-25 May-15/2.043 9,368,250 97,711 1.4015/3 month USD-LIBOR-BBA/May-20 May-15/1.4015 37,473,000 97,430 (2.13)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.13 18,736,500 75,133 1.294/3 month USD-LIBOR-BBA/May-20 May-15/1.294 37,473,000 55,085 1.3735/3 month USD-LIBOR-BBA/May-20 May-15/1.3735 18,736,500 42,344 1.266/3 month USD-LIBOR-BBA/May-20 May-15/1.266 18,736,500 23,608 1.802/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.802 18,736,500 20,423 Credit Suisse International 2.25/3 month USD-LIBOR-BBA/May-25 May-15/2.25 33,256,600 705,705 2.09125/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.09125 19,077,000 158,339 2.09/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.09 19,077,000 156,813 1.795/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.795 18,784,100 19,160 Goldman Sachs International 2.655/3 month USD-LIBOR-BBA/May-45 May-15/2.655 4,684,125 294,257 (2.82)/3 month USD-LIBOR-BBA/Jan-46 Jan-16/2.82 3,603,400 136,028 1.84/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.84 14,052,400 30,213 1.76/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.76 14,052,400 16,582 Total purchased swap options outstanding (cost $2,907,433) PURCHASED OPTIONS OUTSTANDING (0.1%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-15/$102.57 $11,000,000 $99,154 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-15/103.07 10,000,000 77,240 Total purchased options outstanding (cost $334,688) PREFERRED STOCKS (0.3%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 438 $447,376 GMAC Capital Trust I Ser. 2, $2.031 cum. ARP 6,980 183,225 M/I Homes, Inc. Ser. A, $2.438 pfd. 5,132 131,379 Total preferred stocks (cost $605,883) CONVERTIBLE BONDS AND NOTES (0.1%) (a) Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) $125,000 $148,047 Total convertible bonds and notes (cost $130,805) COMMON STOCKS (—%) (a) Shares Value Lone Pine Resources Canada, Ltd. (Canada) (F) (NON) 12,972 $519 Lone Pine Resources, Inc. Class A (Canada) (F) (NON) 12,972 519 Tribune Co. Class 1C (F) 55,356 13,839 Total common stocks (cost $84,686) SHORT-TERM INVESTMENTS (8.5%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.09% (AFF) Shares 9,541,764 $9,541,764 SSgA Prime Money Market Fund Class N 0.02% (P) Shares 2,361,000 2,361,000 U.S. Treasury Bills with an effective yield of 0.10%, July 23, 2015 (SEG) (SEGSF)(SEGCCS) $1,972,000 1,971,752 U.S. Treasury Bills with an effective yield of 0.09%, June 11, 2015 (SEG) 4,000 4,000 U.S. Treasury Bills with an effective yield of 0.01%, July 2, 2015 100,000 99,992 U.S. Treasury Bills with an effective yield of 0.01%, May 21, 2015 (SEGCCS) 1,270,000 1,269,980 U.S. Treasury Bills with an effective yield of 0.01%, May 14, 2015 (SEGSF)(SEGCCS) 200,000 199,998 U.S. Treasury Bills with an effective yield of 0.01%, May 7, 2015 (SEG) (SEGSF)(SEGCCS) 6,000,000 5,999,910 U.S. Treasury Bills with an effective yield of 0.01%, April 2, 2015 (SEGSF) 175,000 175,000 U.S. Treasury Bills with effective yields ranging from 0.02% to 0.06%, April 23, 2015 (SEGSF)(SEGCCS) 2,230,000 2,229,968 Total short-term investments (cost $23,852,976) TOTAL INVESTMENTS Total investments (cost $459,118,864) (b) FORWARD CURRENCY CONTRACTS at 3/31/15 (aggregate face value $124,018,065) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 4/15/15 $1,287,871 $1,317,257 $(29,386) British Pound Buy 6/17/15 940,284 982,173 (41,889) Canadian Dollar Sell 4/15/15 1,974,514 2,080,411 105,897 Chilean Peso Sell 4/15/15 417,861 418,967 1,106 Euro Buy 6/17/15 700,714 654,071 46,643 Norwegian Krone Buy 6/17/15 122,644 106,881 15,763 Barclays Bank PLC Australian Dollar Buy 4/15/15 574,602 573,626 976 British Pound Buy 6/17/15 711,366 707,360 4,006 Canadian Dollar Sell 4/15/15 1,357,025 1,469,691 112,666 Euro Sell 6/17/15 1,077,764 1,148,177 70,413 Japanese Yen Sell 5/20/15 714,148 728,390 14,242 Mexican Peso Buy 4/15/15 1,392,341 1,431,547 (39,206) New Zealand Dollar Sell 4/15/15 800,563 786,940 (13,623) Singapore Dollar Sell 5/20/15 1,435,115 1,425,195 (9,920) South Korean Won Sell 5/20/15 7,700 7,831 131 Swedish Krona Buy 6/17/15 623,682 672,497 (48,815) Swiss Franc Sell 6/17/15 919,925 934,887 14,962 Citibank, N.A. Australian Dollar Buy 4/15/15 537,919 525,036 12,883 Brazilian Real Buy 4/2/15 147,828 147,070 758 Brazilian Real Sell 4/2/15 147,828 172,916 25,088 Brazilian Real Sell 7/2/15 143,850 143,156 (694) British Pound Buy 6/17/15 694,316 719,790 (25,474) Canadian Dollar Sell 4/15/15 1,935,280 1,992,548 57,268 Chilean Peso Buy 4/15/15 1,423,510 1,417,998 5,512 Danish Krone Sell 6/17/15 1,363,196 1,425,339 62,143 Euro Sell 6/17/15 546,578 570,738 24,160 Japanese Yen Sell 5/20/15 628,917 641,073 12,156 Mexican Peso Buy 4/15/15 1,279,328 1,264,594 14,734 New Zealand Dollar Sell 4/15/15 980,506 995,431 14,925 Norwegian Krone Sell 6/17/15 9,032 68,171 59,139 Philippine Peso Buy 5/20/15 701,808 712,939 (11,131) Swiss Franc Sell 6/17/15 1,428,608 1,453,644 25,036 Credit Suisse International Australian Dollar Sell 4/15/15 699,113 734,095 34,982 British Pound Buy 6/17/15 214,389 268,871 (54,482) Canadian Dollar Sell 4/15/15 2,719,496 2,776,760 57,264 Euro Sell 6/17/15 106,560 102,815 (3,745) Indian Rupee Buy 5/20/15 2,683,573 2,698,067 (14,494) Japanese Yen Sell 5/20/15 55 54 (1) New Zealand Dollar Buy 4/15/15 1,563,719 1,594,651 (30,932) Norwegian Krone Buy 6/17/15 210,424 219,869 (9,445) Swedish Krona Sell 6/17/15 1,111,497 1,145,847 34,350 Swiss Franc Sell 6/17/15 726,691 739,150 12,459 Deutsche Bank AG Australian Dollar Buy 4/15/15 627,877 641,538 (13,661) British Pound Buy 6/17/15 1,031,762 1,069,704 (37,942) Canadian Dollar Sell 4/15/15 2,804,045 2,905,041 100,996 Euro Buy 6/17/15 914,157 891,685 22,472 New Zealand Dollar Buy 4/15/15 1,728,431 1,711,950 16,481 Norwegian Krone Sell 6/17/15 500,761 523,272 22,511 Polish Zloty Sell 6/17/15 699,303 698,488 (815) Swedish Krona Sell 6/17/15 11,951 12,324 373 Turkish Lira Sell 6/17/15 30,067 6,298 (23,769) Goldman Sachs International Australian Dollar Buy 4/15/15 642,641 650,993 (8,352) British Pound Buy 6/17/15 695,798 721,408 (25,610) Canadian Dollar Sell 4/15/15 2,079,271 2,163,235 83,964 Euro Sell 6/17/15 2,235,718 2,334,764 99,046 New Zealand Dollar Buy 4/15/15 1,476,584 1,508,546 (31,962) Norwegian Krone Sell 6/17/15 656,907 685,525 28,618 Swedish Krona Sell 6/17/15 164,686 169,800 5,114 HSBC Bank USA, National Association Australian Dollar Sell 4/15/15 107,310 143,871 36,561 British Pound Buy 6/17/15 693,426 718,972 (25,546) Canadian Dollar Sell 4/15/15 1,305,791 1,332,407 26,616 Chinese Yuan (Onshore) Buy 5/20/15 1,452,172 1,457,713 (5,541) Euro Sell 6/17/15 2,258,107 2,430,202 172,095 Japanese Yen Sell 5/20/15 338,494 345,264 6,770 New Taiwan Dollar Sell 5/20/15 1,447,874 1,433,144 (14,730) New Zealand Dollar Buy 4/15/15 703,722 718,510 (14,788) Swedish Krona Buy 6/17/15 388,092 400,281 (12,189) JPMorgan Chase Bank N.A. Australian Dollar Buy 4/15/15 268,199 257,955 10,244 British Pound Buy 6/17/15 784,015 809,101 (25,086) Canadian Dollar Sell 4/15/15 2,734,259 2,860,365 126,106 Euro Sell 6/17/15 904,685 949,712 45,027 Indian Rupee Buy 5/20/15 1,531,798 1,541,081 (9,283) Japanese Yen Sell 5/20/15 685,055 698,978 13,923 Malaysian Ringgit Buy 5/20/15 2,775,500 2,817,370 (41,870) Malaysian Ringgit Sell 5/20/15 2,773,779 2,828,873 55,094 Mexican Peso Buy 4/15/15 1,373,982 1,385,744 (11,762) New Zealand Dollar Sell 4/15/15 1,120,728 1,119,048 (1,680) Norwegian Krone Buy 6/17/15 248,546 259,455 (10,909) Philippine Peso Buy 5/20/15 701,808 713,101 (11,293) Singapore Dollar Sell 5/20/15 1,457,677 1,484,622 26,945 South African Rand Buy 4/15/15 360,661 360,680 (19) South Korean Won Sell 5/20/15 1,425,471 1,421,172 (4,299) Swedish Krona Buy 6/17/15 207,061 244,207 (37,146) Swiss Franc Buy 6/17/15 95,791 81,206 14,585 Royal Bank of Scotland PLC (The) Australian Dollar Buy 4/15/15 1,090,984 1,138,513 (47,529) British Pound Buy 6/17/15 350,493 396,566 (46,073) Canadian Dollar Sell 4/15/15 2,064,904 2,168,383 103,479 Euro Sell 6/17/15 1,796,024 1,954,206 158,182 New Zealand Dollar Sell 4/15/15 656,906 616,902 (40,004) Norwegian Krone Buy 6/17/15 147,114 94,767 52,347 Singapore Dollar Sell 5/20/15 2,866,299 2,919,304 53,005 Swedish Krona Buy 6/17/15 38,806 59,020 (20,214) State Street Bank and Trust Co. Australian Dollar Sell 4/15/15 301,914 333,302 31,388 British Pound Sell 6/17/15 357,017 328,476 (28,541) Canadian Dollar Sell 4/15/15 2,341,835 2,410,578 68,743 Chilean Peso Buy 4/15/15 1,757 21,949 (20,192) Euro Buy 6/17/15 277,594 212,689 64,905 Hungarian Forint Buy 6/17/15 1,375,968 1,408,950 (32,982) Israeli Shekel Buy 4/15/15 2,922,133 2,987,566 (65,433) Israeli Shekel Sell 4/15/15 2,922,133 2,915,429 (6,704) Japanese Yen Sell 5/20/15 708,181 722,630 14,449 Malaysian Ringgit Buy 5/20/15 24,737 19,524 5,213 New Zealand Dollar Buy 4/15/15 157,245 127,126 30,119 Norwegian Krone Buy 6/17/15 13,071 13,655 (584) Singapore Dollar Sell 5/20/15 1,549,164 1,578,017 28,853 Swedish Krona Sell 6/17/15 693,016 714,207 21,191 Swiss Franc Buy 6/17/15 463,162 471,121 (7,959) Turkish Lira Sell 6/17/15 134,002 80,802 (53,200) UBS AG Australian Dollar Sell 4/15/15 300,695 358,480 57,785 British Pound Buy 6/17/15 446,866 464,389 (17,523) Canadian Dollar Sell 4/15/15 1,800,603 1,930,084 129,481 Chilean Peso Buy 4/15/15 1,758 22,369 (20,611) Euro Sell 6/17/15 1,473,760 1,584,873 111,113 Japanese Yen Sell 5/20/15 451,950 461,404 9,454 New Taiwan Dollar Sell 5/20/15 1,447,877 1,427,068 (20,809) New Zealand Dollar Buy 4/15/15 2,090,484 2,099,050 (8,566) Norwegian Krone Buy 6/17/15 1,396,364 1,384,688 11,676 Norwegian Krone Sell 6/17/15 1,377,731 1,423,887 46,156 Swedish Krona Buy 6/17/15 12,613 59,404 (46,791) WestPac Banking Corp. Australian Dollar Sell 4/15/15 827,351 872,186 44,835 Canadian Dollar Sell 4/15/15 703,378 782,692 79,314 Euro Sell 6/17/15 2,300,945 2,424,006 123,061 New Zealand Dollar Buy 4/15/15 1,513,842 1,545,675 (31,833) Total FUTURES CONTRACTS OUTSTANDING at 3/31/15 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Bobl 5 yr (Short) 156 $21,710,465 Jun-15 $(54,096) Euro-Bund 10 yr (Long) 100 17,070,674 Jun-15 241,663 Euro-Buxl 30 yr (Short) 17 3,220,074 Jun-15 (216,838) U.S. Treasury Bond 30 yr (Long) 1 163,875 Jun-15 873 U.S. Treasury Bond Ultra 30 yr (Long) 22 3,737,250 Jun-15 (16,481) U.S. Treasury Note 2 yr (Short) 78 17,094,188 Jun-15 (35,499) U.S. Treasury Note 5 yr (Short) 175 21,036,914 Jun-15 (111,028) U.S. Treasury Note 10 yr (Short) 107 13,792,969 Jun-15 (144,596) Total WRITTEN SWAP OPTIONS OUTSTANDING at 3/31/15 (premiums $3,898,677) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.916/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.916 $18,736,500 $19 (1.9125)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.9125 18,945,200 27,849 2.955/3 month USD-LIBOR-BBA/Sep-25 Sep-15/2.955 37,473,000 98,179 (2.04375)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.04375 18,945,200 104,578 1.66/3 month USD-LIBOR-BBA/Jul-20 Jul-15/1.66 18,945,200 164,065 Barclays Bank PLC 2.3775/3 month USD-LIBOR-BBA/May-25 May-15/2.3775 18,736,500 56,022 2.265/3 month USD-LIBOR-BBA/May-25 May-15/2.265 18,736,500 98,367 Citibank, N.A. 2.902/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.902 18,736,500 94 (1.602)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.602 18,736,500 2,810 2.28/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.28 18,736,500 19,861 (1.932)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.932 9,472,600 19,892 2.205/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.205 18,736,500 40,283 (2.052)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.052 9,472,600 58,920 (1.481)/3 month USD-LIBOR-BBA/May-20 May-15/1.481 18,736,500 71,011 (2.223)/3 month USD-LIBOR-BBA/May-25 May-15/2.223 4,684,125 94,104 (1.509)/3 month USD-LIBOR-BBA/May-20 May-15/1.509 37,473,000 161,134 Credit Suisse International 2.895/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.895 18,784,100 19 (1.80)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.80 19,077,000 8,585 (1.80125)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.80125 19,077,000 8,775 (1.94)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.94 19,077,000 43,305 (1.94125)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.94125 19,077,000 43,877 Goldman Sachs International (1.92)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.92 14,052,400 52,837 (1.885)/3 month USD-LIBOR-BBA/Jan-46 Jan-16/1.885 3,603,400 81,876 (2.35)/3 month USD-LIBOR-BBA/May-45 May-15/2.35 4,684,125 103,707 (2.5025)/3 month USD-LIBOR-BBA/May-45 May-15/2.5025 4,684,125 183,056 JPMorgan Chase Bank N.A. (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 8,886,000 1,322,237 Total WRITTEN OPTIONS OUTSTANDING at 3/31/15 (premiums $335,391) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-15/$101.57 $11,000,000 $48,598 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-15/100.57 11,000,000 19,063 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-15/102.07 10,000,000 20,940 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-15/101.07 10,000,000 1,790 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 3/31/15 (Unaudited) Counterparty Premium Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) Goldman Sachs International 1.955/3 month USD-LIBOR-BBA/Apr-25 (Purchased) Apr-15/1.955 $13,115,550 $(73,447) $(3,279) (2.155)/3 month USD-LIBOR-BBA/Apr-25 (Purchased) Apr-15/2.155 13,115,550 (73,447) (4,590) JPMorgan Chase Bank N.A. 2.117/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/2.117 4,684,125 (114,775) 32,555 2.035/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/2.035 4,684,125 (119,019) 12,816 (3.035)/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/3.035 4,684,125 (124,636) (14,942) (3.117)/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/3.117 4,684,125 (131,156) (31,454) 2.655/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/2.655 20,516,500 135,922 38,551 2.56/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/2.56 20,516,500 131,156 24,086 (1.56)/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/1.56 20,516,500 118,120 (20,927) (1.655)/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/1.655 20,516,500 116,944 (39,188) Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/15 (proceeds receivable $51,332,050) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, April 1, 2045 $27,000,000 4/14/15 $29,455,312 Federal National Mortgage Association, 3 1/2s, April 1, 2045 21,000,000 4/14/15 22,061,485 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/15 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. CAD 3,799,000 (E) $— 6/17/20 3 month CAD-BA-CDOR 1.385% $22,016 CAD 16,596,000 (E) — 6/17/17 0.93% 3 month CAD-BA-CDOR (11,007) CAD 6,826,000 (E) — 6/17/20 3 month CAD-BA-CDOR 1.25% 3,934 CAD 9,118,000 (E) — 6/17/17 1.00% 3 month CAD-BA-CDOR (16,054) Citibank, N.A. NZD 1,061,000 — 2/17/25 3 month NZD-BBR-FRA 3.765% 1,049 NZD 3,746,000 — 2/5/25 3.62% 3 month NZD-BBR-FRA 30,094 NZD 3,318,000 — 2/9/25 3.57% 3 month NZD-BBR-FRA 37,118 NZD 963,500 — 2/13/25 3.83% 3 month NZD-BBR-FRA (4,848) NZD 1,548,000 — 3/16/25 3.8675% 3 month NZD-BBR-FRA (11,206) Credit Suisse International CAD 28,405,000 (E) — 6/17/17 0.90929% 3 month CAD-BA-CDOR (9,644) CAD 11,622,000 (E) — 6/17/20 3 month CAD-BA-CDOR 1.23% (2,294) NOK 4,662,000 — 3/12/25 1.915% 6 month NOK-NIBOR-NIBR (4,690) NOK 13,782,000 — 3/13/25 6 month NOK-NIBOR-NIBR 1.875% 7,712 SEK 19,922,000 — 11/11/19 0.78% 3 month SEK-STIBOR-SIDE (54,080) SEK 10,333,000 — 11/11/24 3 month SEK-STIBOR-SIDE 1.49% 68,461 Deutsche Bank AG BRL 6,795,846 — 1/4/21 0.00% Brazil Cetip Interbank Deposit Rate Over 9,075 BRL 23,054,400 — 1/2/17 Brazil Cetip Interbank Deposit Rate Over 0.00% (22,133) PLN 10,159,000 — 3/17/24 4.1072% 6 month PLN-WIBOR-WIBO (449,021) PLN 5,065,000 — 3/18/24 4.12875% 6 month PLN-WIBOR-WIBO (226,140) PLN 4,320,000 — 3/27/24 4.045% 6 month PLN-WIBOR-WIBO (188,657) ZAR 19,118,000 — 1/26/25 3 month ZAR-JIBAR-SAFEX 7.09% (64,449) ZAR 12,745,000 — 1/23/25 3 month ZAR-JIBAR-SAFEX 7.08% (43,551) Goldman Sachs International KRW 1,442,000,000 — 11/06/19 3 month KRW-CD-KSDA-BLOOMBERG 2.17% 20,996 NOK 6,562,000 — 2/6/25 1.745% 6 month NOK-NIBOR-NIBR 5,204 NOK 5,320,000 — 2/6/25 1.74% 6 month NOK-NIBOR-NIBR 4,528 NOK 5,975,000 — 2/11/25 6 month NOK-NIBOR-NIBR 1.7375% (5,481) NOK 5,252,000 — 2/5/25 1.7125% 6 month NOK-NIBOR-NIBR 6,100 NOK 11,985,000 — 2/13/25 6 month NOK-NIBOR-NIBR 1.77% (7,055) NOK 4,432,000 — 2/17/25 1.80% 6 month NOK-NIBOR-NIBR 1,120 NOK 4,432,000 — 2/17/25 1.81% 6 month NOK-NIBOR-NIBR 612 NZD 1,746,000 — 3/11/25 3.97% 3 month NZD-BBR-FRA (23,810) NZD 1,081,000 — 3/20/25 3.80% 3 month NZD-BBR-FRA (3,268) SEK 21,000,000 — 11/10/19 0.775% 3 month SEK-STIBOR-SIDE (56,235) SEK 10,665,000 — 11/10/24 3 month SEK-STIBOR-SIDE 1.4775% 68,911 SEK 9,114,000 — 3/12/25 3 month SEK-STIBOR-SIDE 1.1475% 19,053 SEK 24,086,000 — 3/12/20 0.5325% 3 month SEK-STIBOR-SIDE (19,771) JPMorgan Chase Bank N.A. BRL 23,286,507 — 1/2/17 Brazil Cetip Interbank Deposit Rate Over 0.00% (77,406) BRL 7,015,968 — 1/4/21 0.00% Brazil Cetip Interbank Deposit Rate Over 80,849 BRL 2,961,181 — 1/4/21 0.00% Brazil Cetip Interbank Deposit Rate Over (12,165) BRL 10,063,108 — 1/2/17 Brazil Cetip Interbank Deposit Rate Over 0.00% 16,554 NOK 5,354,000 — 2/17/25 1.795% 6 month NOK-NIBOR-NIBR 1,656 NZD 1,274,000 — 2/17/25 3 month NZD-BBR-FRA 3.765% 1,259 NZD 963,500 — 2/13/25 3.8225% 3 month NZD-BBR-FRA (4,394) NZD 601,000 — 2/17/25 3 month NZD-BBR-FRA 3.7275% (810) NZD 1,300,000 — 2/20/25 3 month NZD-BBR-FRA 3.815% 5,295 NZD 1,712,000 — 2/25/25 3 month NZD-BBR-FRA 3.885% 14,433 NZD 1,032,000 — 3/6/25 3.865% 3 month NZD-BBR-FRA (7,354) NZD 1,374,000 — 3/12/25 3.94% 3 month NZD-BBR-FRA (16,132) PLN 492,000 — 3/12/25 6 month PLN-WIBOR-WIBO 2.4199% 3,916 SEK 19,656,000 — 11/10/19 0.78% 3 month SEK-STIBOR-SIDE (53,606) SEK 10,227,000 — 11/10/24 3 month SEK-STIBOR-SIDE 1.485% 67,730 SEK 10,227,000 — 11/11/24 3 month SEK-STIBOR-SIDE 1.485% 67,643 SEK 19,656,000 — 11/11/19 0.775% 3 month SEK-STIBOR-SIDE (52,952) ZAR 13,223,000 — 1/22/25 3 month ZAR-JIBAR-SAFEX 7.14% (40,480) ZAR 39,669,000 — 1/23/25 3 month ZAR-JIBAR-SAFEX 7.0633% (139,453) ZAR 81,000 — 3/10/25 7.9101% 3 month ZAR-JIBAR-SAFEX (99) Total $— (E) Extended effective date. CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/15 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $18,945,200 $170,257 2/19/25 3 month USD-LIBOR-BBA 1.9575% $88,970 18,945,200 (55,191) 2/19/25 2.1575% 3 month USD-LIBOR-BBA (325,648) 18,945,200 (100,660) 2/19/25 2.0575% 3 month USD-LIBOR-BBA (195,254) 7,206,800 20,805 1/6/25 2.28% 3 month USD-LIBOR-BBA (184,329) 7,206,800 89,269 1/6/25 2.53% 3 month USD-LIBOR-BBA (283,489) 14,349,000 (E) (116) 12/16/18 2.3795% 3 month USD-LIBOR-BBA (365,929) 9,172,000 (37) 12/19/19 1.742% 3 month USD-LIBOR-BBA (153,186) 18,280,000 (241) 1/9/25 3 month USD-LIBOR-BBA 2.07875% 174,492 14,350,000 14,161 1/16/25 3 month USD-LIBOR-BBA 2.12% 199,998 15,473,700 (1,236) 1/23/25 3 month USD-LIBOR-BBA 2.14% 220,976 4,783,000 (E) (39) 12/16/18 2.337% 3 month USD-LIBOR-BBA (115,998) 8,639,000 (E) (70) 12/16/18 2.0025% 3 month USD-LIBOR-BBA (124,480) 18,855,000 (E) (10,438) 12/16/18 1.9525% 3 month USD-LIBOR-BBA (254,233) 11,557,000 (93) 12/19/19 1.7285% 3 month USD-LIBOR-BBA (185,446) 9,172,000 (37) 12/19/19 1.734% 3 month USD-LIBOR-BBA (149,603) 13,243,300 (175) 1/22/25 3 month USD-LIBOR-BBA 2.09% 129,289 3,579,000 (47) 1/9/25 3 month USD-LIBOR-BBA 2.081% 34,912 48,361,000 (389) 1/9/20 1.62% 3 month USD-LIBOR-BBA (432,677) 6,826,320 (90) 1/14/25 3 month USD-LIBOR-BBA 2.10% 76,487 12,972,240 (93) 1/15/25 3 month USD-LIBOR-BBA 2.09% 132,593 14,350,000 (189) 1/22/25 3 month USD-LIBOR-BBA 2.095% 146,760 39,629,000 (319) 1/14/20 3 month USD-LIBOR-BBA 1.553% 213,082 20,841,000 (275) 1/14/25 2.067% 3 month USD-LIBOR-BBA (170,116) 20,841,000 (275) 1/14/25 2.08% 3 month USD-LIBOR-BBA (195,309) 39,629,000 (319) 1/14/20 3 month USD-LIBOR-BBA 1.569% 244,042 23,359,000 (88) 2/4/17 3 month USD-LIBOR-BBA 0.70502% (3,415) 9,545,000 (77) 2/4/20 1.3635% 3 month USD-LIBOR-BBA 48,000 6,747,000 (E) (308,984) 6/17/25 3 month USD-LIBOR-BBA 2.65% 43,081 5,772,000 (76) 3/12/25 2.236% 3 month USD-LIBOR-BBA (116,586) 8,771,000 (E) (245,647) 6/17/45 3 month USD-LIBOR-BBA 2.50% (82,542) 86,638,000 (E) 801,310 6/17/25 2.20% 3 month USD-LIBOR-BBA (122,078) 22,840,000 (184) 1/15/20 3 month USD-LIBOR-BBA 1.49705% 59,285 11,982,000 (158) 1/15/25 1.99804% 3 month USD-LIBOR-BBA (20,244) 22,840,000 (184) 1/15/20 3 month USD-LIBOR-BBA 1.517% 81,511 11,982,000 (158) 1/15/25 2.0175% 3 month USD-LIBOR-BBA (41,932) 7,104,000 (94) 1/20/25 3 month USD-LIBOR-BBA 1.949% (22,956) 14,488,000 (136) 1/20/20 3 month USD-LIBOR-BBA 1.34307% (75,782) 14,488,000 (136) 1/20/20 3 month USD-LIBOR-BBA 1.3415% (76,898) 14,488,000 (136) 1/20/20 3 month USD-LIBOR-BBA 1.33585% (80,899) 9,938,000 (131) 1/20/25 1.875% 3 month USD-LIBOR-BBA 100,264 8,821,000 (33) 1/22/17 3 month USD-LIBOR-BBA 0.73125% 6,923 1,595,000 (13) 1/22/20 1.45125% 3 month USD-LIBOR-BBA 39 16,341,000 (216) 1/22/25 1.921% 3 month USD-LIBOR-BBA 96,770 4,298,000 (146) 1/22/45 2.31125% 3 month USD-LIBOR-BBA 63,478 10,506,000 (139) 1/22/25 1.92125% 3 month USD-LIBOR-BBA 61,969 3,613,000 (29) 1/23/20 1.4975% 3 month USD-LIBOR-BBA (7,862) 10,981,000 (88) 1/26/20 1.517% 3 month USD-LIBOR-BBA (32,314) 2,405,000 (82) 1/26/45 3 month USD-LIBOR-BBA 2.384% 3,081 4,769,000 (63) 1/27/25 3 month USD-LIBOR-BBA 1.9625% (11,434) 4,769,000 (63) 1/27/25 3 month USD-LIBOR-BBA 1.963% (11,211) 9,271,000 (122) 1/27/25 3 month USD-LIBOR-BBA 1.95475% (28,901) 1,917,000 (E) (65) 2/2/46 3 month USD-LIBOR-BBA 2.335% (58,639) 5,203,000 (69) 2/3/25 3 month USD-LIBOR-BBA 1.791% (97,663) 46,718,000 (175) 2/4/17 3 month USD-LIBOR-BBA 0.707% (4,954) 19,090,000 (154) 2/4/20 1.366% 3 month USD-LIBOR-BBA 93,671 13,860,000 (52) 2/4/17 3 month USD-LIBOR-BBA 0.71% (642) 6,930,000 (26) 2/4/17 3 month USD-LIBOR-BBA 0.7065% (810) 6,543,000 (53) 2/5/20 1.38665% 3 month USD-LIBOR-BBA 25,865 5,939,000 (48) 2/5/20 1.45% 3 month USD-LIBOR-BBA 5,129 5,939,000 (48) 2/5/20 1.45873% 3 month USD-LIBOR-BBA 2,601 3,672,000 (48) 2/6/25 1.9805% 3 month USD-LIBOR-BBA 4,892 3,672,000 (48) 2/6/25 1.98407% 3 month USD-LIBOR-BBA 3,675 2,687,000 89 2/6/17 3 month USD-LIBOR-BBA 0.776% 3,403 12,341,000 6,120 2/6/20 3 month USD-LIBOR-BBA 1.48% 12,685 4,336,000 (4,950) 2/6/25 1.9575% 3 month USD-LIBOR-BBA 10,146 1,606,000 4,607 2/6/45 2.36% 3 month USD-LIBOR-BBA 12,227 2,363,000 (80) 2/17/45 3 month USD-LIBOR-BBA 2.462% 41,256 2,363,000 (80) 2/17/45 3 month USD-LIBOR-BBA 2.46318% 41,259 1,326,200 (18) 2/19/25 2.12% 3 month USD-LIBOR-BBA (14,334) 42,871,000 (E) 952 6/17/17 3 month USD-LIBOR-BBA 1.15% 179,296 17,620,000 (E) 231,191 6/17/20 2.15% 3 month USD-LIBOR-BBA (218,683) 7,100,000 (94) 2/25/25 3 month USD-LIBOR-BBA 2.20246% 128,020 13,807,000 (182) 2/27/25 2.1135% 3 month USD-LIBOR-BBA (133,557) 10,505,000 (139) 3/3/25 3 month USD-LIBOR-BBA 2.124% 108,872 4,403,000 (150) 3/3/45 2.4925% 3 month USD-LIBOR-BBA (103,236) 20,064,000 (162) 3/3/20 3 month USD-LIBOR-BBA 1.65028% 147,281 36,768,000 (138) 3/3/17 0.8815% 3 month USD-LIBOR-BBA (92,818) 4,403,000 (150) 3/3/45 2.4995% 3 month USD-LIBOR-BBA (110,142) 4,719,000 (62) 3/10/25 3 month USD-LIBOR-BBA 2.3175% 131,485 4,719,000 (62) 3/10/25 3 month USD-LIBOR-BBA 2.31774% 131,590 4,719,000 (62) 3/10/25 3 month USD-LIBOR-BBA 2.3355% 139,364 29,009,000 (E) (234) 12/16/18 1.813% 3 month USD-LIBOR-BBA (256,238) 3,221,000 (43) 3/16/25 3 month USD-LIBOR-BBA 2.169% 44,090 239,103,000 (E) 297,651 6/17/17 1.10% 3 month USD-LIBOR-BBA (459,111) 96,287,000 (E) 429,614 6/17/20 1.80% 3 month USD-LIBOR-BBA (393,832) 2,939,000 (39) 3/20/25 2.1195% 3 month USD-LIBOR-BBA (26,115) 2,939,000 (39) 3/20/25 3 month USD-LIBOR-BBA 2.133% 29,718 22,450,000 (84) 3/23/17 0.843% 3 month USD-LIBOR-BBA (24,828) 15,792,000 (127) 3/25/20 1.5485% 3 month USD-LIBOR-BBA (18,007) 2,436,000 (32) 3/25/25 2.009% 3 month USD-LIBOR-BBA 4,090 1,417,000 (19) 3/26/25 3 month USD-LIBOR-BBA 1.964% (8,416) 2,833,000 (37) 3/26/25 3 month USD-LIBOR-BBA 1.96065% (17,706) 1,771,000 (23) 3/26/25 3 month USD-LIBOR-BBA 1.9665% (10,109) 3,541,000 (47) 3/26/25 3 month USD-LIBOR-BBA 1.96943% (19,247) AUD 1,721,000 (17) 3/23/25 6 month AUD-BBR-BBSW 2.765% 4,478 AUD 2,272,000 (23) 3/30/25 2.77% 6 month AUD-BBR-BBSW (6,848) CAD 1,923,000 (20) 3/20/25 1.7775% 3 month CAD-BA-CDOR 6,286 CAD 9,359,000 (99) 3/26/25 3 month CAD-BA-CDOR 1.865% 27,703 CHF 1,137,000 (15) 3/20/25 6 month CHF-LIBOR-BBA 0.1775% 258 CHF 770,000 (10) 3/23/25 6 month CHF-LIBOR-BBA 0.1675% (776) CHF 583,000 (8) 3/26/25 6 month CHF-LIBOR-BBA 0.1525% (1,556) CHF 3,312,000 (45) 4/2/25 6 month CHF-LIBOR-BBA 0.182% 647 EUR 9,695,000 (E) (225,254) 6/17/20 6 month EUR-EURIBOR-Telerate 0.75% 27,353 EUR 27,265,000 (E) 2,477,100 6/17/25 1.50% 6 month EUR-EURIBOR-Telerate (211,944) EUR 338,000 (E) 97,635 6/17/45 2.00% 6 month EUR-EURIBOR-Telerate (22,035) EUR 2,051,000 (E) 17,631 6/17/17 0.50% 6 month EUR-EURIBOR-Telerate (629) GBP 16,035,000 (E) (821,253) 6/17/20 6 month GBP-LIBOR-BBA 2.25% 171,993 GBP 13,193,000 (E) 1,688,499 6/17/25 2.75% 6 month GBP-LIBOR-BBA (228,373) GBP 3,490,000 (E) (1,014,913) 6/17/45 6 month GBP-LIBOR-BBA 3.00% 226,527 JPY 33,102,000 (11) 3/24/44 6 month JPY-LIBOR-BBA 1.80% 31,712 JPY 64,818,000 (22) 3/24/44 6 month JPY-LIBOR-BBA 1.79625% 61,579 JPY 1,817,500,000 (71) 3/14/19 6 month JPY-LIBOR-BBA 0.3175% 54,642 JPY 397,700,000 (69) 3/14/44 1.795% 6 month JPY-LIBOR-BBA (378,244) JPY 32,090,000 (6) 3/24/44 6 month JPY-LIBOR-BBA 1.80125% 30,833 JPY 37,000,000 (11) 11/7/44 6 month JPY-LIBOR-BBA 1.5025% 13,164 JPY 219,000,000 (66) 11/7/44 6 month JPY-LIBOR-BBA 1.495% 74,309 JPY 1,143,000,000 (81) 11/7/19 0.2475% 6 month JPY-LIBOR-BBA 2,154 JPY 674,500,000 (48) 11/7/19 0.25% 6 month JPY-LIBOR-BBA 531 JPY 11,690,000 (4) 11/7/44 6 month JPY-LIBOR-BBA 1.4975% 4,031 JPY 182,963,000 (11) 2/13/25 0.575% 6 month JPY-LIBOR-BBA (1,125) JPY 695,833,000 (96) 3/16/25 6 month JPY-LIBOR-BBA 0.559% (10,079) JPY 504,386,000 (57) 2/5/25 6 month JPY-LIBOR-BBA 0.515% (20,954) JPY 372,584,000 (42) 2/6/25 6 month JPY-LIBOR-BBA 0.54125% (7,530) JPY 398,687,000 (24) 2/6/25 6 month JPY-LIBOR-BBA 0.5475% (5,986) JPY 298,373,000 (18) 2/12/25 0.551% 6 month JPY-LIBOR-BBA 3,974 JPY 217,310,000 (13) 2/17/25 0.5975% 6 month JPY-LIBOR-BBA (5,141) JPY 353,919,000 (21) 2/25/25 0.568% 6 month JPY-LIBOR-BBA 804 JPY 308,492,000 (19) 3/3/25 0.51625% 6 month JPY-LIBOR-BBA 14,267 JPY 97,344,000 (11) 3/12/25 0.59875% 6 month JPY-LIBOR-BBA (1,911) JPY 176,183,000 (19) 3/17/25 0.5575% 6 month JPY-LIBOR-BBA 2,745 JPY 377,896,000 (41) 3/23/25 6 month JPY-LIBOR-BBA 0.50% (24,512) JPY 320,974,000 (36) 3/30/25 6 month JPY-LIBOR-BBA 0.50625% (19,690) NOK 3,433,000 (6) 3/24/25 6 month NOK-NIBOR-NIBR 1.765% (3,238) NOK 3,384,000 (6) 3/24/25 6 month NOK-NIBOR-NIBR 1.7625% (3,288) NOK 6,354,000 (10) 4/7/25 1.865% 6 month NOK-NIBOR-NIBR (1,786) SEK 25,909,000 (40) 4/1/25 0.967% 3 month SEK-STIBOR-SIDE 2,084 SEK 46,274,000 (71) 4/2/25 0.975% 3 month SEK-STIBOR-SIDE (2,709) $13,243,300 (175) 1/9/25 3 month USD-LIBOR-BBA 2.07% 115,635 3,789,000 7,528 2/19/25 3 month USD-LIBOR-BBA 2.15% 58,983 1,894,500 4,334 2/19/25 3 month USD-LIBOR-BBA 2.15% 30,059 Total $3,560,640 (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $351,583 $— 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools $1,658 942,590 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (12,021) 676,122 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,189 622,373 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,129 2,954,975 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (37,223) 1,875,387 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (8,563) 244,352 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 1,292 383,234 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,927 2,682,641 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 13,489 578,623 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 4,079 1,635,900 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (7,469) 2,048,388 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 10,300 630,097 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 3,331 79,164 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 715 260,983 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,312 309,241 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 1,603 1,916,172 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 9,635 1,276,005 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,826) 1,402,710 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 7,416 275,858 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,301 2,154,307 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 17,339 8,776,451 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 44,130 1,817,681 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 9,140 308,054 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,453 998,857 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,711 724,287 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,416 3,906,809 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (17,838) 766,832 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (4,619) 589,268 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (3,118) 294,671 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,559) 294,671 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,559) 591,342 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (3,129) 1,535,844 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (8,127) 591,342 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (3,129) 331,961 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,182) 903,658 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (1,869) 543,775 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (1,125) 573,702 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,885 689,955 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (1,427) 1,240,895 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,666) 889,352 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 8,032 127,578 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 1,152 1,180,684 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (6,248) 313,328 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,431) 1,813,465 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 18,773 456,432 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,295 Citibank, N.A. 1,166,182 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,864 2,682,641 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 13,489 1,824,962 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 9,176 EUR 8,440,000 — 2/21/19 (1.235%) Eurostat Eurozone HICP excluding tobacco (272,997) EUR 4,400,000 — 2/21/24 1.69% Eurostat Eurozone HICP excluding tobacco 310,724 Credit Suisse International $766,469 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,854 813,072 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,712) 1,256,717 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (2,599) 1,276,554 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 13,215 1,406,470 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 14,560 1,228,702 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools (2,541) 2,343,549 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools (4,847) 1,657,347 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (22,869) 873,906 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (12,058) 437,392 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (6,035) 3,577,306 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (49,361) 785,609 9,697 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (1) 1,509,601 25,239 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools 5,732 1,036,475 9,231 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (4,461) EUR 8,440,000 — 2/20/19 (1.2225%) Eurostat Eurozone HICP excluding tobacco (268,578) EUR 4,400,000 — 2/20/24 1.68% Eurostat Eurozone HICP excluding tobacco 308,288 Deutsche Bank AG $813,072 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,712) Goldman Sachs International 1,062,578 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 7,491 368,913 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 3,332 2,339,563 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (29,837) 2,339,563 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (29,837) 569,446 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,600) 213,912 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (977) 155,398 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 1,096 1,599,089 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (21,890) 407,648 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 2,874 815,220 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 5,747 397,592 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,815) 780,105 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,562) 477,051 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,178) 36,588 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (167) 97,495 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (445) 26,166 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 236 500,335 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 4,518 3,046,379 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (38,852) 416,302 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 2,935 2,633,396 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (33,585) 1,899,396 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (23,926) 1,867,118 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 19,328 2,642,168 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (31,091) 3,144,000 — 2/24/25 (2.01%) USA Non Revised Consumer Price Index- Urban (CPI-U) (42,381) 1,803,145 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (24,880) 1,439,530 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (19,863) 883,567 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (12,192) 699,000 — 3/12/25 (1.925%) USA Non Revised Consumer Price Index- Urban (CPI-U) (140) EUR 3,059,000 — 3/12/20 (0.9625%) Eurostat Eurozone HICP excluding tobacco (428) EUR 215,000 — 3/12/25 (1.3175%) Eurostat Eurozone HICP excluding tobacco (553) GBP 1,821,000 — 2/20/25 (2.895%) GBP Non-revised UK Retail Price Index 6,759 GBP 405,000 — 3/10/25 (2.8675%) GBP Non-revised UK Retail Price Index (3,566) JPMorgan Chase Bank N.A. $3,747,163 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (47,202) 2,844,859 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (35,836) 1,899,396 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (23,926) 1,867,118 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 19,329 Total $44,167 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/15 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $20,577 $361,000 5/11/63 300 bp $24,506 CMBX NA BBB- Index BBB-/P 21,545 349,000 5/11/63 300 bp 25,344 CMBX NA BBB- Index BBB-/P 10,546 175,000 5/11/63 300 bp 12,451 CMBX NA BBB- Index BBB-/P 5,468 80,000 5/11/63 300 bp 6,339 Barclays Bank PLC CMBX NA BBB- Index BBB-/P 35,808 323,000 5/11/63 300 bp 39,323 Credit Suisse International CMBX NA BBB- Index BBB-/P 33,609 819,000 5/11/63 300 bp 42,523 CMBX NA BBB- Index BBB-/P 32,648 426,000 5/11/63 300 bp 37,284 CMBX NA BBB- Index BBB-/P 11,988 394,000 5/11/63 300 bp 16,276 CMBX NA BBB- Index BBB-/P 25,590 389,000 5/11/63 300 bp 29,823 CMBX NA BBB- Index BBB-/P 30,042 388,000 5/11/63 300 bp 34,264 CMBX NA BBB- Index BBB-/P 30,800 386,000 5/11/63 300 bp 35,000 CMBX NA BBB- Index BBB-/P 5,900 384,000 5/11/63 300 bp 10,079 CMBX NA BBB- Index BBB-/P 41,918 371,000 5/11/63 300 bp 45,956 CMBX NA BBB- Index BBB-/P 25,423 349,000 5/11/63 300 bp 29,221 CMBX NA BBB- Index BBB-/P 23,720 298,000 5/11/63 300 bp 26,963 CMBX NA BBB- Index BBB-/P 3,111 268,000 5/11/63 300 bp 6,028 CMBX NA BBB- Index BBB-/P 2,947 154,000 5/11/63 300 bp 4,623 CMBX NA BBB- Index BBB-/P 1,797 102,000 5/11/63 300 bp 2,907 CMBX NA BBB- Index BBB-/P (345) 81,000 5/11/63 300 bp 536 CMBX NA BBB- Index BBB-/P (49) 75,000 5/11/63 300 bp 767 CMBX NA BBB- Index BBB-/P 62 48,000 5/11/63 300 bp 585 CMBX NA BBB- Index BBB-/P 127 39,000 5/11/63 300 bp 552 CMBX NA BBB- Index BBB-/P 89 39,000 5/11/63 300 bp 514 CMBX NA BBB- Index BBB-/P 96 21,000 5/11/63 300 bp 324 CMBX NA BBB- Index BBB-/P 88 15,000 5/11/63 300 bp 251 CMBX NA BBB- Index BBB-/P 32 14,000 5/11/63 300 bp 184 CMBX NA BBB- Index — 1,611 147,000 5/11/63 (300 bp) 11 CMBX NA BBB- Index BBB-/P 99 4,000 1/17/47 300 bp 69 CMBX NA BBB- Index BBB-/P 247 14,000 1/17/47 300 bp 141 CMBX NA BBB- Index BBB-/P 512 21,000 1/17/47 300 bp 352 CMBX NA BBB- Index BBB-/P 733 31,000 1/17/47 300 bp 497 CMBX NA BBB- Index BBB-/P 1,568 40,000 1/17/47 300 bp 1,263 CMBX NA BBB- Index BBB-/P 843 79,000 1/17/47 300 bp 241 CMBX NA BBB- Index BBB-/P 1,087 80,000 1/17/47 300 bp 477 CMBX NA BBB- Index BBB-/P 2,409 119,000 1/17/47 300 bp 1,503 CMBX NA BBB- Index BBB-/P 1,581 202,000 1/17/47 300 bp (42) CMBX NA BBB- Index BBB-/P 1,438 202,000 1/17/47 300 bp (185) CMBX NA BBB- Index BBB-/P 1,309 306,000 1/17/47 300 bp (1,021) CMBX NA BB Index — 434 80,000 5/11/63 (500 bp) (828) CMBX NA BB Index — (295) 81,000 5/11/63 (500 bp) (1,573) CMBX NA BB Index — 1,820 91,000 5/11/63 (500 bp) 384 CMBX NA BB Index — (1,037) 135,000 5/11/63 (500 bp) (3,166) CMBX NA BB Index — (1,293) 135,000 5/11/63 (500 bp) (3,423) CMBX NA BB Index — (1,241) 136,000 5/11/63 (500 bp) (3,386) CMBX NA BB Index — 2,799 181,000 5/11/63 (500 bp) (56) CMBX NA BB Index — 4,806 182,000 5/11/63 (500 bp) 1,936 CMBX NA BB Index — (5,257) 301,000 5/11/63 (500 bp) (10,004) CMBX NA BB Index — (2,126) 407,000 5/11/63 (500 bp) (8,546) CMBX NA BB Index — (5,799) 299,000 5/11/63 (500 bp) (10,515) CMBX NA BBB- Index BBB-/P (6,149) 499,000 5/11/63 300 bp (718) CMBX NA BBB- Index BBB-/P (7,494) 497,000 5/11/63 300 bp (2,085) CMBX NA BBB- Index BBB-/P (9,506) 491,000 5/11/63 300 bp (4,162) CMBX NA BBB- Index BBB-/P 609 459,000 5/11/63 300 bp 5,605 CMBX NA BBB- Index BBB-/P 1,482 320,000 5/11/63 300 bp 4,965 CMBX NA BBB- Index BBB-/P (3,194) 318,000 5/11/63 300 bp 267 CMBX NA BBB- Index BBB-/P 174 262,000 5/11/63 300 bp 3,026 CMBX NA BBB- Index BBB-/P 6,163 259,000 5/11/63 300 bp 8,982 CMBX NA BBB- Index BBB-/P 1,191 257,000 5/11/63 300 bp 3,988 CMBX NA BBB- Index BBB-/P 1,554 256,000 5/11/63 300 bp 4,340 CMBX NA BBB- Index BBB-/P 176 254,000 5/11/63 300 bp 2,941 CMBX NA BBB- Index BBB-/P 880 254,000 5/11/63 300 bp 3,644 CMBX NA BBB- Index BBB-/P (4,462) 247,000 5/11/63 300 bp (1,774) CMBX NA BBB- Index BBB-/P (745) 220,000 5/11/63 300 bp 1,650 CMBX NA BBB- Index BBB-/P 10,529 220,000 5/11/63 300 bp 12,923 CMBX NA BBB- Index BBB-/P 591 219,000 5/11/63 300 bp 2,974 CMBX NA BBB- Index BBB-/P (2,013) 215,000 5/11/63 300 bp 327 CMBX NA BBB- Index BBB-/P (2,144) 214,000 5/11/63 300 bp 185 CMBX NA BBB- Index BBB-/P (707) 212,000 5/11/63 300 bp 1,600 CMBX NA BBB- Index BBB-/P (709) 212,000 5/11/63 300 bp 1,599 CMBX NA BBB- Index BBB-/P 2,491 209,000 5/11/63 300 bp 4,765 CMBX NA BBB- Index BBB-/P 2,078 209,000 5/11/63 300 bp 4,352 CMBX NA BBB- Index BBB-/P (1,741) 208,000 5/11/63 300 bp 523 CMBX NA BBB- Index BBB-/P (1,040) 109,000 5/11/63 300 bp 147 CMBX NA BBB- Index BBB-/P (639) 106,000 5/11/63 300 bp 515 CMBX NA BBB- Index BBB-/P 259 6,000 5/11/63 300 bp 325 Goldman Sachs International CMBX NA BBB- Index BBB-/P (2,220) 321,000 5/11/63 300 bp 1,273 CMBX NA BBB- Index BBB-/P 55 21,000 5/11/63 300 bp 283 CMBX NA BBB- Index BBB-/P (59) 13,000 5/11/63 300 bp 82 CMBX NA BBB- Index BBB-/P 458 46,000 1/17/47 300 bp 108 CMBX NA BB Index — 390 38,000 5/11/63 (500 bp) (210) CMBX NA BB Index — 46 38,000 5/11/63 (500 bp) (553) CMBX NA BB Index — 2,058 91,000 5/11/63 (500 bp) 622 CMBX NA BB Index — (1,297) 135,000 5/11/63 (500 bp) (3,424) CMBX NA BB Index — (1,941) 183,000 5/11/63 (500 bp) (4,827) CMBX NA BBB- Index BBB-/P (4,115) 247,000 5/11/63 300 bp (1,428) CMBX NA BBB- Index BBB-/P 2,719 238,000 5/11/63 300 bp 5,309 CMBX NA BBB- Index BBB-/P 1,271 213,000 5/11/63 300 bp 3,589 CMBX NA BBB- Index BBB-/P (1,993) 213,000 5/11/63 300 bp 325 CMBX NA BBB- Index BBB-/P (2,136) 213,000 5/11/63 300 bp 182 CMBX NA BBB- Index BBB-/P (2,136) 213,000 5/11/63 300 bp 182 CMBX NA BBB- Index BBB-/P (851) 212,000 5/11/63 300 bp 1,457 CMBX NA BBB- Index BBB-/P (1,671) 208,000 5/11/63 300 bp 593 CMBX NA BBB- Index BBB-/P (1,189) 109,000 5/11/63 300 bp (3) CMBX NA BBB- Index BBB-/P (83) 31,000 5/11/63 300 bp 255 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at March 31, 2015. Securities rated by Putnam are indicated by “/P.” Key to holding's currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won MXN Mexican Peso NOK Norwegian Krone NZD New Zealand Dollar PLN Polish Zloty SEK Swedish Krona USD / $ United States Dollar ZAR South African Rand Key to holding's abbreviations ARP Adjustable Rate Preferred Stock: the rate shown is the current interest rate at the close of the reporting period bp Basis Points EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company OTC Over-the-counter PO Principal Only REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2015 through March 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $279,844,558. (b) The aggregate identified cost on a tax basis is $464,200,480, resulting in gross unrealized appreciation and depreciation of $11,497,587 and $20,181,937, respectively, or net unrealized depreciation of $8,684,350. (NON) This security is non-income-producing. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $6,212,821 $44,362,638 $41,033,695 $1,410 $9,541,764 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $240,017,727 to cover certain derivative contracts, delayed delivery securities and the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 85.7% Argentina 2.3 Russia 2.0 Greece 2.0 Venezuela 1.0 Canada 0.9 United Kingdom 0.9 Luxembourg 0.6 Brazil 0.5 Turkey 0.5 Indonesia 0.5 Mexico 0.5 Other 2.6 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used for hedging currency exposures and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk, for yield curve positioning and for gaining exposure to rates in various countries. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, for gaining exposure to specific sectors, for hedging inflation and for gaining exposure to inflation. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, for gaining liquid exposure to individual names, to hedge market risk and for gaining exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage backed and other asset backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $258,561 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,275,736 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $2,292,817 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer cyclicals $— $— $13,839 Energy — — 1,038 Total common stocks — — Convertible bonds and notes — 148,047 — Corporate bonds and notes — 96,950,045 8 Foreign government and agency bonds and notes — 30,787,957 — Mortgage-backed securities — 117,498,144 1,846,855 Preferred stocks 183,225 578,755 — Purchased options outstanding — 176,394 — Purchased swap options outstanding — 3,310,872 — Senior loans — 7,036,584 — U.S. government and agency mortgage obligations — 172,932,931 — U.S. treasury obligations — 198,072 — Short-term investments 11,902,764 11,950,600 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $1,780,915 $— Futures contracts (336,002) — — Written options outstanding — (90,391) — Written swap options outstanding — (2,865,462) — Forward premium swap option contracts — (6,372) — TBA sale commitments — (51,516,797) — Interest rate swap contracts — (7,028,391) — Total return swap contracts — (329,546) — Credit default contracts — 116,746 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts	$166,863	$50,117 Foreign exchange contracts	2,997,952	1,217,037 Interest rate contracts	12,244,687	19,413,585 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased TBA commitment option contracts (contract amount)$31,800,000 Purchased swap option contracts (contract amount)$443,000,000 Written TBA commitment option contracts (contract amount)$63,500,000 Written swap option contracts (contract amount)$434,000,000 Futures contracts (number of contracts)600 Forward currency contracts (contract amount)$306,300,000 OTC interest rate swap contracts (notional)$130,600,000 Centrally cleared interest rate swap contracts (notional)$1,526,500,000 OTC total return swap contracts (notional)$159,200,000 OTC credit default contracts (notional)$18,900,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Interest rate swap contracts*# $25,950 $— $— $68,261 $76,173 $9,075 $126,524 $— $259,335 $— $— $— $— $— $565,318 Centrally cleared interest rate swap contracts§ — — 4,069,306 — 4,069,306 OTC Total return swap contracts*# — 177,702 — 339,253 339,917 — 54,316 — 19,329 — 930,517 OTC Credit default contracts*# 10,504 3,515 — — 128,337 — 24,507 — 166,863 Futures contracts§ — 5,185 — 5,185 Forward currency contracts# 169,409 217,396 — 313,802 139,055 162,833 216,742 242,042 291,924 — 367,013 264,861 365,665 247,210 2,997,952 Forward premium swap option contracts# — 108,008 — 108,008 Purchased swap options# 557,605 325,004 — 911,166 1,040,017 — 477,080 — 3,310,872 Purchased options# — 176,394 — 176,394 Total Assets $763,468 $723,617 $4,069,306 $1,632,482 $1,723,499 $171,908 $899,169 $242,042 $854,990 $5,185 $367,013 $264,861 $365,665 $247,210 $12,330,415 Liabilities: OTC Interest rate swap contracts*# $27,061 $— $— $16,054 $70,708 $993,951 $115,620 $— $404,851 $— $— $— $— $— $1,628,245 Centrally cleared interest rate swap contracts§ — — 4,513,555 — 4,513,555 OTC Total return swap contracts*# — 136,128 — 272,997 415,497 3,712 324,765 — 106,964 — 1,260,063 OTC Credit default contracts*# — 42,119 — 7,998 — 50,117 Futures contracts§ — 76,953 — 76,953 Forward currency contracts# 71,275 111,564 — 37,299 113,099 76,187 65,924 72,794 153,347 — 153,820 215,595 114,300 31,833 1,217,037 Forward premium swap option contracts# — 7,869 — 106,511 — 114,380 Written swap options# 394,690 154,389 — 468,109 104,561 — 421,476 — 1,322,237 — 2,865,462 Written options# — 90,391 — 90,391 Total Liabilities $493,026 $402,081 $4,513,555 $794,459 $745,984 $1,073,850 $943,652 $72,794 $2,184,301 $76,953 $153,820 $215,595 $114,300 $31,833 $11,816,203 Total Financial and Derivative Net Assets $270,442 $321,536 $(444,249) $838,023 $977,515 $(901,942) $(44,483) $169,248 $(1,329,311) $(71,768) $213,193 $49,266 $251,365 $215,377 $514,212 Total collateral received (pledged)##† $170,000 $304,000 $— $760,000 $936,000 $(891,962) $(44,483) $169,248 $(1,289,877) $— $191,000 $— $251,365 $— Net amount $100,442 $17,536 $(444,249) $78,023 $41,515 $(9,980) $— $— $(39,434) $(71,768) $22,193 $49,266 $— $215,377 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2015
